Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 1 of 140


                                                                         Page 1
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-CV-22303-KMW

              Florida Carry, Inc., a Florida
              not-for-profit corporation, et al.

                                               Plaintiffs,

              vs.

              City of Miami Beach, et al.,

                                        Defendants.
              --------------------------------------/


                                 VIDEO DEPOSITION
                                          OF
                                   SEAN CARANNA




                                BY VIDEOCONFERENCE


                                  July 24, 2020
                           Scheduled for 1:00 p.m.
                    Commencing at 1:03 p.m. to 4:09 p.m.

                    Taken before Sonnia Martinez, Notary
              Public in and for the State of Florida at
              Large, pursuant to Notice of Taking Deposition
              filed in the above cause.
                             - - - - - - -




                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 2 of 140


                                                                         Page 2
          1   APPEARANCES:
          2     ON BEHALF OF THE PLAINTIFFS:
          3           Kingry & Friday
                      1919 Atlantic Boulevard
          4           Jacksonville, Florida 32207
                      By: Eric Friday, Esquire
          5
                ON BEHALF OF THE CITY OF MIAMI BEACH:
          6
                      City of Miami Beach,
          7           1700 Convention Center Drive
                      4th Floor
          8           Miami Beach, Florida 33139
                      By: Robert F. Rosenwald, Esquire
          9
                ON BEHALF OF THE OFFICERS:
        10
                      Switkes & Zappala, P.A.
        11            407 Lincoln Road
                      Penthouse SE
        12            Miami Beach, Florida 33139
                      By: Robert Switkes, Esquire
        13
        14                       - - - - - - -
        15                   I N D E X
              Witness: Sean Caranna
        16                                           Direct
              By Mr. Switkes                            3
        17
        18
        19
        20
        21
        22
        23
        24
        25

                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 3 of 140


                                                                         Page 3
          1   Thereupon:
          2                       Sean Caranna,
          3   was called as a witness by the Defendants, and
          4   after being first duly sworn, was examined and
          5   testified under oath as follows:
          6                       DIRECT EXAMINATION
          7   BY MR. SWITKES:
          8        Q.     Could you please state your full
          9   name.
        10         A.     Sean Caranna.
        11         Q.     Do you have a middle name?
        12         A.     Conin.
        13         Q.     And have you ever had your deposition
        14    taken before?
        15         A.     I have.
        16         Q.     Okay.    So you know that you must give
        17    all your answers verbally.         We're a little bit
        18    in a different mode with the COVID-19,
        19    everybody is doing it from their offices, but
        20    the same rules would apply, that is, if you
        21    don't give a verbal response the court
        22    reporter can't take it down.
        23         A.     I understand.
        24         Q.     During the course of the deposition
        25    if you don't understand any of my questions,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 4 of 140


                                                                         Page 4
          1   please ask me to rephrase it and I'll be glad
          2   to do so, okay?
          3        A.     Sounds good.
          4        Q.     Okay.   Are you under the influence of
          5   any alcohol, medication or drugs that would
          6   prevent you from giving truthful testimony?
          7        A.     I am not.
          8        Q.     Okay.   And during the course of this
          9   deposition if for any reason you need a break
        10    just let us know, we'll be more than happy to
        11    accommodate you.
        12         A.     Will do.
        13         Q.     Okay.   Could you give me your date of
        14    birth, sir?
        15         A.
        16         Q.     And where were you born?
        17         A.     West Monroe, Louisiana.
        18         Q.     And your marital status, sir?
        19         A.     I am (connection issue.)
        20         Q.     Excuse me?
        21         A.     I'm married.
        22         Q.     And what is your wife's name?
        23         A.     Her name is Cynthia.
        24         Q.     Excuse me?
        25         A.     Cynthia.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 5 of 140


                                                                         Page 5
          1        Q.     Cynthia.    And when were you married?
          2        A.     Oh, you're going to get me in trouble
          3   now.    2016.
          4        Q.     And is this the first marriage --
          5        A.     Wait, wait, wait, I'm -- 2006, I cut
          6   a decade off there.       See, you're going to get
          7   me in trouble.
          8        Q.     That was not the intent of the
          9   question.
        10                2006.   Is this your first marriage?
        11         A.     Yes.
        12         Q.     Do you have any children over the age
        13    of 15?
        14         A.     I'm sorry, your audio kind of dropped
        15    -- dropped out there.
        16         Q.     Do you have any children over the age
        17    of 15?
        18         A.     No.
        19         Q.     And your mother and father are still
        20    alive?
        21         A.     My -- my mother passed away, my
        22    father is.
        23         Q.     And what does your father do for a
        24    living?
        25         A.     He is retired.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 6 of 140


                                                                         Page 6
          1        Q.     And what did he do before he --
          2               MR. FRIDAY:     Bob, I can't hear you.
          3               THE WITNESS:     Yeah, your audio is
          4        very low.
          5               MR. SWITKES:     I've just put it up to
          6        maximum, is that any better?
          7               MR. FRIDAY:     Not really.
          8               MR. SWITKES:     Wow.
          9               Sonnia, do you have any suggestions?
        10                THE COURT REPORTER:      No.    Something
        11         happened, because you started off fine, so
        12         I don't know if something happened.
        13                MR. SWITKES:     Let me see.
        14                Any better?
        15                MR. FRIDAY:     Not really.
        16                THE COURT REPORTER:      Sounds muffled.
        17                THE WITNESS:     You want to try
        18         reconnecting, maybe?
        19                MR. SWITKES:     I'll go off and come
        20         back on again.
        21                THE COURT REPORTER:      Okay.    Let me
        22         turn off the -- pause the recording.
        23                (Pause in proceedings.)
        24    BY MR. SWITKES:
        25         Q.     Do you have any sisters or brothers?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 7 of 140


                                                                         Page 7
          1        A.     I have a half sister and a half
          2   brother.
          3        Q.     Okay.   And where do they reside?
          4        A.     Honestly, I couldn't tell you.         We
          5   were raised separately.
          6        Q.     Okay.   Do you know what they do for a
          7   living?
          8        A.     No idea.
          9        Q.     And could I have a brief description
        10    of your educational background, starting with
        11    high school?       Where did you go to high school?
        12         A.     I went to high school in -- well, I
        13    finished high school in Houston, Texas.            Then
        14    after the Army I went to Embry-Riddle for two
        15    and a half years for a degree in aerospace
        16    engineering.
        17         Q.     And what was the name of the high
        18    school that you graduated from?
        19         A.     I went to Lamar High School in
        20    Houston.
        21                Also various community colleges
        22    during, before and after the Army.
        23         Q.     Okay.   And where did -- what year did
        24    you graduate high school?
        25         A.     '93.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 8 of 140


                                                                         Page 8
          1        Q.     And you finished, what, an AA from
          2   Embry-Riddle?
          3        A.     No, I did not complete a degree.
          4        Q.     And what years did you go to
          5   Embry-Riddle?
          6        A.     '97 through '99.
          7        Q.     And you mentioned other community
          8   colleges, where else did you attend?
          9        A.     Houston Community College, Central
        10    Texas College and what was Daytona Beach
        11    Community College.
        12         Q.     And did you receive any degrees from
        13    any of those institutions?
        14         A.     No.
        15         Q.     What were you studying?
        16         A.     General basics.     My -- my degree was
        17    always aerospace engineering, with the
        18    exception of Central Texas College where I was
        19    taking criminal justice courses and Houston
        20    Community College where I was taking real
        21    estate courses.
        22         Q.     Okay.   Have you ever personally been
        23    a plaintiff or a defendant in a lawsuit of any
        24    kind?
        25         A.     I have.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 9 of 140


                                                                         Page 9
          1        Q.     And can you give me the parties to
          2   those lawsuits?
          3        A.     I have current litigation with the
          4   sheriff and state attorney in Volusia County.
          5        Q.     And so it is Caranna versus --
          6        A.     Caranna v. Chitwood.
          7        Q.     What is the nature of that lawsuit?
          8        A.     It is a second amendment complaint
          9   challenging the constitutionality of open
        10    carry ban.
        11         Q.     And when was that suit filed?
        12         A.     One moment.     April 6th.
        13         Q.     This year?
        14         A.     Yes.
        15         Q.     Have you been a party to any other
        16    lawsuits?
        17         A.     I have a current case, Caranna v.
        18    Swearingen against the commissioner of FDLE
        19    for illegally charging fees for background
        20    checks against licensed -- licensed
        21    individuals and law enforcement officers.
        22         Q.     And what county is that suit filed?
        23         A.     That's in Leon.
        24         Q.     Any other lawsuits?
        25         A.     Not that I can think of at the


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 10 of
                                     140

                                                                      Page 10
        1    moment.
        2         Q.    Have you ever been arrested, sir?
        3         A.    I have.
        4         Q.    And when or where?
        5         A.    Volusia County, '98/'99, somewhere in
        6    there; lost my job and bounced a check.
        7         Q.    What was the disposition of that
        8    case?
        9         A.    Pretrial intervention and nolle pros.
       10         Q.    Any other arrests?
       11         A.    Driving with a suspended license, I
       12    think around the same time period, in Orange
       13    County.
       14         Q.    And what was the disposition of that
       15    matter?
       16         A.    That was also -- that was dropped.
       17         Q.    Any other arrests?
       18         A.    Not that I can think of at the
       19    moment.
       20         Q.    Okay.    I seem to have found many more
       21    arrests than you're indicating.
       22         A.    Okay.
       23         Q.    Were you arrested back in -- well,
       24    8/3/93 was the theft by check, that's the case
       25    you're talking about?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 11 of
                                     140

                                                                      Page 11
        1         A.    '93, 8/93.     I was not arrested in
        2    '93.    There was -- there was an arrest in
        3    Texas in '95, and that was actually my father
        4    had bounced a check and I -- on my account
        5    when I was twelve and I was arrested for it
        6    many years later, but that was finally cleared
        7    up and dropped.      I didn't even think about
        8    that one.
        9         Q.    Okay.
       10         A.    But '93, I don't know of any arrest.
       11         Q.    Okay.    Records also indicate that
       12    March 21st of '98 you had a misdemeanor arrest
       13    that was nolle prossed?
       14         A.    Yeah, that was probably the one I was
       15    speaking about before, was it '98?
       16         Q.    Yes, sir.     And then there's two in
       17    '99, one of which -- well, you were
       18    adjudicated guilty and served one day in jail,
       19    5/8/99; do you remember that arrest?
       20         A.    That -- maybe that was the suspended
       21    license.
       22         Q.    Okay.    And then 11/14 of '99,
       23    stopping payment with the intent to defraud
       24    over $150; do you remember that one?
       25         A.    Stopping payment, no.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 12 of
                                     140

                                                                      Page 12
        1         Q.    You don't remember that?
        2         A.    No, not on a -- not a stop payment.
        3         Q.    That's what the records show.
        4               And there was another arrest on
        5    3/24/2000, misdemeanor of the first degree; do
        6    you remember that?
        7         A.    What would that have been?
        8         Q.    Indicates you pled nollo and there
        9    was an adjudication of guilt.
       10         A.    Wait, were these all arrests or --
       11         Q.    Yes, sir.
       12         A.    -- traffic tickets or something,
       13    because I don't know what --
       14         Q.    Well, traffic tickets wouldn't result
       15    in a misdemeanor, unless it was driving
       16    without a drivers license or driving while
       17    intoxicated or --
       18         A.    No, the worse traffic offense I ever
       19    had was a careless driving once in my 20s for
       20    spinning the tires on the car, but no, I'd --
       21    I'd have -- I'd have to look back, because
       22    you've -- you've just read off about five or
       23    six items and I have not been put in jail five
       24    or six times, so I'm a little confused.
       25         Q.    Sometimes when you're arrested they


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 13 of
                                     140

                                                                      Page 13
        1    give you a notice to appear and that would
        2    suffice and you would have to show up in
        3    court.    Whether or not you were physically
        4    taken into custody doesn't mean you weren't
        5    arrested, technically.
        6         A.    Okay, fair -- fair enough.        I may
        7    have had some notices to appear.          I think one
        8    was for a -- for an expired license and, you
        9    know, went in and showed them my renewed
       10    license and that was that.
       11         Q.    One more from 5/31/2000 was a felony
       12    of the third degree, you're not aware of that
       13    one?
       14         A.    That -- that -- that would be the --
       15    the bounced check.
       16         Q.    Okay.
       17         A.    And I paid that off and that was a
       18    nolle pros with PTI.
       19         Q.    Okay.    Do you hold any Florida
       20    licenses of any kind?
       21         A.    I have a driver's license and I have
       22    a concealed carry license.
       23         Q.    And your concealed firearms license
       24    is current?
       25         A.    Yes.    Oh, I also have hunting and


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 14 of
                                     140

                                                                      Page 14
        1    fishing licenses.
        2         Q.    They are current?
        3         A.    Yes.
        4         Q.    Any other licenses?
        5         A.    Not issued by Florida, that I can
        6    think of.
        7         Q.    Do you have licenses similar to that
        8    in other states?
        9         A.    I have a pilots license, that's
       10    issued by the FAA.       I have a ham radio license
       11    issued by the FCC.       I have a license to
       12    operate a General Mobile Radio Service radio's
       13    also issued by the FCC.
       14               Let's see, what other licenses might
       15    I have.    That's all I can think of at the
       16    moment.
       17         Q.    Okay.    Give me a brief description of
       18    your employment history post high school.
       19         A.    I served four years -- just under
       20    four years active duty in the United States
       21    Army.     After that, I worked for a computer
       22    store while I was going to college, had an
       23    on-campus job in the electronics lab.
       24               I've -- I worked for an IT company.
       25         Q.    What was the name of the company?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 15 of
                                     140

                                                                      Page 15
        1         A.    It was -- they're no longer around.
        2    E-Commerce Solutions Associates.          Previously
        3    -- you know, before that I worked for the -- a
        4    local IT provider called Vann Data.          Let's
        5    see.
        6         Q.    Where was that?
        7         A.    Daytona Beach.
        8         Q.    Okay.    And when was that, sir?
        9         A.    That would have been '98/'99.
       10         Q.    And in the military, was from what
       11    years to what years?
       12         A.    I worked -- I worked for Sears in
       13    '97, '97 or '98.
       14         Q.    And what was your position with
       15    Sears?
       16         A.    I was a sales associate.
       17         Q.    And you left there for what reason?
       18         A.    It was a part-time job while I was
       19    going to college.
       20         Q.    Okay.
       21         A.    Then I went to Vann Data for money
       22    and more in my career line working on
       23    computers and doing information technology.
       24               Then I went to E-Commerce -- well,
       25    first -- first I went to BayPort Technologies,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 16 of
                                     140

                                                                      Page 16
        1    but it was an internet startup.
        2         Q.    What did you do there?
        3         A.    I was their IT administrator, or
        4    systems administrator.
        5         Q.    And why did you leave there?
        6         A.    They had -- they, right before
        7    Thanksgiving, or right around Thanksgiving,
        8    told me my services were no longer required.
        9    They had brought on another IT person that had
       10    worked with the TTO previously.         They also
       11    held back my last paycheck, which is why I
       12    bounced the check, which is why I had a felony
       13    come after me.      And the -- then once I got my
       14    check that was paid off, and why they
       15    continued prosecuting me after I paid I -- I
       16    have never understood and I don't think the
       17    judge did either, which is why he told them, I
       18    don't want to see him in my courtroom anymore
       19    and it went to a PTI.
       20         Q.    You served in the military from what
       21    year to what year?
       22         A.    '93 to '97 on active duty.        I was
       23    also, in '99 -- I'm sorry, '98, I joined the
       24    Florida Army National Guard and served there
       25    until September of 2001.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 17 of
                                     140

                                                                      Page 17
        1         Q.    Honorably discharged from Army after
        2    four years of service?
        3         A.    Both honorable discharges.
        4         Q.    Okay.    And that brings us up to your
        5    next employer.
        6         A.    Let's see, I sold cars for a year at
        7    Daytona Dodge.      Then I worked for Raydon
        8    Corporation for three years as a -- as a
        9    defense contractor doing -- in a couple of
       10    roles, but my final role there was a product
       11    development test director.
       12         Q.    What was the name of the company?
       13         A.    Raydon, R-A-Y-D-O-N.
       14         Q.    And they are located where?
       15         A.    Daytona Beach.
       16         Q.    And you left there for what reason?
       17         A.    That was -- they are a defense
       18    contractor doing gunnery and convoy
       19    protection, small arms -- small arms and large
       20    arms simulation systems for the military.
       21         Q.    And you left there because?
       22         A.    Found a better job.       Went to Amicus
       23    Corporation.
       24         Q.    Spell that for us.
       25         A.    I'm sorry?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 18 of
                                     140

                                                                      Page 18
        1         Q.    Can you spell that for us?
        2         A.    A-M-I-C-U-S.
        3         Q.    And where are they located?
        4         A.    Main offices were in Boston, but this
        5    was in Daytona Beach at our field office here.
        6    There I was a support manager.
        7         Q.    And you left there because?
        8         A.    We were bought out by another
        9    company, Merge Healthcare.        A year after that
       10    merger much of my department was told to
       11    either move or find new employment.
       12               So after that I -- so that was 2006,
       13    I believe, 2007 -- hang on.         No, that was --
       14    give me one second.       Let me look it up.
       15         Q.    Sure.
       16         A.    Dates are getting confused.
       17         Q.    It gets worse, trust me.
       18         A.    Sorry?
       19         Q.    It only gets worse, trust me.
       20         A.    Okay.    Yeah, I left that job in 2011
       21    and started at my current job at 3M.
       22         Q.    Where is 3M located?
       23         A.    Multinational conglomerate.
       24         Q.    And your office is --
       25         A.    I work from home.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 19 of
                                     140

                                                                      Page 19
        1         Q.    From home?
        2         A.    Yes, sir.
        3         Q.    And your position with 3M?
        4         A.    I'm a senior integration analyst.
        5         Q.    And what does a senior integration
        6    analyst do?
        7         A.    I connect disparate computer systems
        8    for hospitals into our software.
        9         Q.    And you've been with them since 2011?
       10         A.    Yes.
       11         Q.    Do you have any other employment
       12    other than 3M?
       13         A.    No.
       14         Q.    Okay.    Do you personally know the
       15    plaintiffs in the lawsuit we're currently here
       16    discussing?
       17         A.    To an extent I personally know a
       18    number of the plaintiffs, not all, and I'm
       19    familiar with the case.
       20         Q.    Okay.    Who are the individuals that
       21    you know personally?
       22         A.    I know Michael Taylor, I know Chris
       23    Philpot, let's see, give me one moment just to
       24    make sure I don't forget anyone.
       25         Q.    Steven Jenkins?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 20 of
                                     140

                                                                      Page 20
        1         A.    Yes, yes I -- yes, I know Steve
        2    Jenkins, thank you.
        3         Q.    Sean Devine?
        4         A.    Not very well.
        5         Q.    Carlos Gutierrez?
        6         A.    Not very well.
        7         Q.    And Jonah Weiss?
        8         A.    To an extent but not very well.          I
        9    don't know any of them particularly well, but
       10    we've -- we've met at various events and
       11    spoken from time to time.
       12         Q.    What events have you met those
       13    individuals?
       14         A.    I have seen them at Gun Rights Policy
       15    Conference, when we've gone fishing and when
       16    we've gone camping.
       17         Q.    And when you say "fishing" and
       18    "camping," were these Florida Carry events
       19    that you went fishing and camping with them or
       20    just fishing and camping?
       21         A.    No, usually Florida Carry -- I think
       22    -- yeah, they were all Florida Carry events.
       23         Q.    And can you tell me which events you
       24    went to with those individuals?
       25         A.    Let's see, well, there was the --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 21 of
                                     140

                                                                      Page 21
        1    when we went to Miami Beach, Daytona Beach,
        2    and, forgive me, I think it was Rainbow
        3    Springs, one of the springs where we've had
        4    our camping events.
        5         Q.    Now, you mentioned Daytona Beach, you
        6    had an event at Dayton Beach; when,
        7    approximately?
        8         A.    Actually I believe it was technically
        9    Ormond Beach.     That was, oh, a year or two
       10    years ago.
       11         Q.    And did anything unusual happen at
       12    that event?
       13         A.    No.
       14         Q.    No interaction with any police
       15    agencies?
       16         A.    No.   We saw some police officers, we
       17    waved, we smiled, that was it.
       18         Q.    Rainbow Springs, what, if anything,
       19    was that event?
       20         A.    We -- we have an annual camping event
       21    there.    We've been doing that for the past, I
       22    believe, three years.
       23         Q.    And which of the plaintiffs attended
       24    that event?
       25               MR. FRIDAY:     Object to form.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 22 of
                                     140

                                                                       Page 22
        1               THE WITNESS:     Yeah, I -- I don't know
        2         that I can recall that clearly, exactly
        3         who was there.      There was a lot of people
        4         there.    I believe Philpot and perhaps
        5         Michael Taylor, but a lot of these events
        6         kinda run together in your mind later.           I
        7         couldn't swear to any of their actual
        8         attendance at a particular event that
        9         stands out.
       10    BY MR. SWITKES:
       11         Q.    Give me how many events do you attend
       12    a year?
       13         A.    Lately, probably five or six.
       14         Q.    You mentioned Miami Beach as one of
       15    the events that you met these plaintiffs, were
       16    you physically at Miami Beach?
       17         A.    Yes, we drove down a couple of months
       18    after the incident that's in the complaint
       19    with a large number of our members to assert
       20    their right to bear arms while fishing.
       21         Q.    And where did you go in Miami Beach
       22    to have -- for that event?
       23         A.    We went to the same pier where the
       24    complaint incident occurred.
       25         Q.    Okay.    Did you see any signs when you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 23 of
                                     140

                                                                      Page 23
        1    returned?
        2         A.    We saw a number of signs.        I believe
        3    someone took some pictures of them.          I don't
        4    have those in front of me so I don't recall
        5    exactly what they said.
        6               I'm sure -- I'm sure we can get you a
        7    copy of those pictures.
        8         Q.    I'd appreciate it.       If you'd forward
        9    that to Mr. Friday he can send those to me.
       10    I'd appreciate it.
       11               How long have you been associated
       12    with Florida Carry, Inc.?
       13         A.    Florida Carry was formed in 2011 and
       14    I was the founding -- one of the founding
       15    co-executive directors.
       16         Q.    And who else were founding members?
       17         A.    My co-executive director, Rich
       18    Nascak.
       19               Bryan Border(phonetic), he's no
       20    longer on our board, but was our original
       21    secretary.
       22               Scott Whigham is one of our directors
       23    and he's -- he's our also our treasurer; he
       24    remains on the board.
       25               I can get you the -- I think you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 24 of
                                     140

                                                                      Page 24
        1    actually -- I think we've already produced the
        2    original corporate filing that names each of
        3    the officers.     We've had -- we're an
        4    all-volunteer organization, it requires a lot
        5    of our time and nobody gets paid for it so,
        6    you know, there's -- there's been some
        7    turnover on the board over the years, but I
        8    wouldn't say significant turnover.
        9               We definitely ask a lot of people, so
       10    we appreciate what -- what they've volunteered
       11    to -- to do for the times that they have.
       12         Q.    And what is the mission of Florida
       13    Carry, Inc.?
       14         A.    We exist to protect the right to bear
       15    arms of all Floridians and to educate people
       16    on their rights, conduct lobbying and, when
       17    necessary, litigation in defense of the right
       18    to bear arms.
       19         Q.    And in the context of these functions
       20    that you do, you've been designated -- you
       21    should be impressed, because we have issued a
       22    notice of taking the video deposition of the
       23    corporate representative of Florida Carry,
       24    Inc., and the person with most knowledge.
       25               Have you looked through the 34 areas


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 25 of
                                     140

                                                                      Page 25
        1    designated by us prior to the time of this
        2    deposition?
        3         A.    I have -- I have reviewed your list,
        4    yes.
        5         Q.    And pursuant to the rules of
        6    procedure, you have the ability to designate
        7    more than one individual.         Are you the
        8    individual with the most knowledge to all of
        9    the subjects in this particular notice under
       10    30(b)(6)?
       11         A.    Probably, yes.      If -- if there is --
       12    if there is an area where there might be a
       13    better person to answer it, I'll designate
       14    that at that time.       It depends on your -- it
       15    depends on your exact questions.
       16         Q.    Okay.    Do you have that list in front
       17    of you?
       18         A.    Yes.
       19         Q.    Okay.
       20         A.    Just a sec.     Yep.
       21         Q.    Okay.    So on the first question, the
       22    date of the inception, I think we've pretty
       23    much covered.
       24               Two, facts regarding any and all
       25    litigations to which Florida Carry, Inc. has


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 26 of
                                     140

                                                                      Page 26
        1    been a party from the dates of inception.
        2               Do you have a list of the litigation
        3    that Florida Carry, Inc. has been involved in
        4    to date?
        5         A.    I believe -- I believe we've produced
        6    that, I'm not positive.        But we can certainly
        7    get you a list.      There is -- there have been a
        8    number of cases that we've been directly
        9    involved with over the years.
       10         Q.    In fact, there was --
       11         A.    It's -- it's, you know, near a decade
       12    of history, so.
       13         Q.    Okay.    Well, that question was
       14    actually asked and objected to by Mr. Friday,
       15    if you could forward that list to
       16    Mr. Friday --
       17         A.    Okay.
       18         Q.    -- that would obviate a significant
       19    number of questions I would ask on that area.
       20               MR. FRIDAY:     Bob.
       21               MR. SWITKES:     Yeah.
       22               MR. FRIDAY:     That is one of the
       23         things the judge ordered me to end up
       24         producing and I did produce it.
       25               MR. SWITKES:     In a supplemental?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 27 of
                                     140

                                                                      Page 27
        1               MR. FRIDAY:     Yes, sir.
        2               MR. SWITKES:     Okay.    I don't have
        3         that in front of me --
        4               MR. FRIDAY:     You want to pause just a
        5         minute for me?
        6               MR. SWITKES:     No, that's not
        7         necessary.     As long as you've done it, and
        8         I assume my partner might have it, that's
        9         fine.    The familiarity with this witness
       10         on that is more what I'm interested in.
       11    BY MR. SWITKES:
       12         Q.    Do you know when the first case was
       13    filed by Florida Carry?
       14         A.    I believe the first one was either AB
       15    or UN or UNF, let's see.
       16               UNF was filed in 2012.       And AB -- I
       17    believe AB was 2013.
       18               So, yeah, I believe UNF was the
       19    first.
       20         Q.    Okay.    And UNF is the University of
       21    North Florida, correct?
       22         A.    Yes.
       23         Q.    And then you mentioned AB?
       24         A.    Yeah, AB versus City of Daytona
       25    Beach.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 28 of
                                     140

                                                                      Page 28
        1         Q.    And what were the allegations in the
        2    Daytona case?
        3         A.    In AB the police illegally seized
        4    firearms from a military veteran and we filed
        5    a claim for a return of his firearms and for
        6    violation of the preemption that has occurred
        7    by their policy.      That case -- we won the
        8    case.     I believe this is currently on appeal
        9    on the matter of attorney's fees only.
       10         Q.    Okay.    And the next case you have on
       11    your list?
       12         A.    Let's see, I don't have this in
       13    chronological order where I'm looking.           One
       14    second, let me look up the --
       15         Q.    And if you could go through them,
       16    even if they're not chronologically in order,
       17    that would be fine.       And I've just been handed
       18    your supplementary response, which is not
       19    sworn to, probably which is why I -- and the
       20    -- is it Florida Carry versus Broward County?
       21         A.    Yes.
       22         Q.    And what was nature of that lawsuit?
       23         A.    That was for ordinances in violation
       24    of preemption.      We won that case, it's also
       25    currently on appeal.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 29 of
                                     140

                                                                      Page 29
        1         Q.    Florida Carry versus Gainesville?
        2         A.    Again, ordinances in violation of the
        3    express veil of preemption.         The city
        4    capitulated and we settled that.
        5         Q.    And were you a named party in any of
        6    -- those first two I went through?
        7               MR. FRIDAY:     Object to form.
        8               THE WITNESS:     I was not personally a
        9         named party.
       10    BY MR. SWITKES:
       11         Q.    That's what I'm asking.        I know
       12    Florida Carry was.
       13         A.    No, the -- the only cases I've been
       14    involved with personally are Caranna v.
       15    Swearingen and Caranna v. Chitwood.
       16         Q.    Next one I have is Florida Carry
       17    versus Thrasher.
       18         A.    There's two -- there's two cases
       19    against Thrasher.
       20         Q.    Yes, sir.
       21         A.    The -- the first is for firearms
       22    preemption and the second was for a regulation
       23    they passed during the first case regulating
       24    ammunition in violation of preemption.
       25         Q.    Pretso versus Swearingen?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 30 of
                                     140

                                                                      Page 30
        1         A.    That is a class action case against
        2    Commissioner Swearingen and FDLE for illegal
        3    practices they're conducting in the process of
        4    doing background checks for firearms
        5    purchases.
        6         Q.    Caranna versus Swearingen -- there's
        7    two of them, obviously.
        8         A.    Yeah, the Caranna versus Swearingen
        9    is the -- the illegal fee case.
       10         Q.    Illegal fee?
       11         A.    Concealed carry licensees and
       12    certified active police officers have an
       13    exemption from background check fees for
       14    firearms purchases, however, the department
       15    continues to charge a fee against those people
       16    who are exempt, and we've sued to enjoin them
       17    from continuing to charge those fees
       18    illegally.
       19         Q.    Okay.    The next case listed is
       20    Florida Carry versus Tallahassee.
       21         A.    Tallahassee, that was a -- a local
       22    ordinance that they -- that they immediately
       23    conceded that they would not enforce.
       24         Q.    And Florida Carry versus the
       25    University of Florida?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 31 of
                                     140

                                                                       Page 31
        1         A.    UF case was also preemption based and
        2    included whether or not people have the -- a
        3    right to possess firearms in their homes if
        4    that home happens to be owned by the
        5    University.
        6         Q.    What's your (inaudible).
        7         A.    Oh, I think we lost your audio there.
        8         Q.    Can you hear me?
        9         A.    Oh, there you are, okay.
       10         Q.    Okay.    Glatze versus -- Glatze
       11    Militum versus North Miami Beach.
       12         A.    Oh, that -- that was an illegal
       13    zoning ordinance.      Forgive me, I'm not
       14    positive on the current state of that one.            I
       15    believe it's resolved but I'm not positive.
       16         Q.    And Montempo versus Daytona?
       17         A.    That's AB.
       18         Q.    Are you familiar with facts of this
       19    particular lawsuit we're here on today?
       20         A.    I am.
       21         Q.    What is your familiarity?        What is
       22    your understanding of what the case is about?
       23         A.    I've -- I've have read the complaint.
       24    I've reviewed -- reviewed the video.           I've
       25    spoken to our members who were involved.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 32 of
                                     140

                                                                      Page 32
        1         Q.    And when you said you watched the
        2    video, what video did you watch?
        3         A.    There were videos that were recorded
        4    by our own members and there were body cam
        5    videos from the police department.
        6         Q.    Okay.    Going to Number 9 on the list
        7    of corporate knowledge, facts regarding the
        8    social media activity of Florida Carry, Inc.
        9    in relation to this lawsuit.
       10               Are you aware of any social media
       11    that was put out by Florida Carry regarding
       12    this particular lawsuit?
       13         A.    There -- there has been some,
       14    especially at the time where we did our
       15    follow-up event.      Other than that, as far as
       16    official releases, you know, we echoed our
       17    press release about the incident on social
       18    media.    I could not speak to the -- I can
       19    speak only to the official releases by Florida
       20    Carry, not necessarily the statements of third
       21    parties on our related social media.
       22         Q.    Do you have copies of the social
       23    media activity about this case that was
       24    promulgated by Florida Carry?
       25         A.    Yes.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 33 of
                                     140

                                                                      Page 33
        1         Q.    Okay.    We're going to request that
        2    and if you could give that to Mr. Friday that
        3    would be appreciated.
        4               Are you familiar with Number 10 of
        5    the items, facts regarding communications sent
        6    or received by Florida Carry, Inc. in relation
        7    to this lawsuit?
        8         A.    I am.
        9         Q.    And what are the substance of those
       10    communications, sir?
       11         A.    The -- the -- the main communication
       12    was consistent with our press release and
       13    including the press release.
       14         Q.    Did you receive any communications of
       15    any kind from the plaintiffs in this lawsuit
       16    regarding this incident?
       17         A.    Have I received any -- have I -- have
       18    I spoken to our members about the incident and
       19    this case, is that -- is that what you're
       20    asking?
       21         Q.    Not really but go ahead, answer your
       22    question, I like that.
       23               THE WITNESS:     Eric, I think that's
       24         going to get into --
       25               MR. FRIDAY:     Well, I mean, the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 34 of
                                     140

                                                                      Page 34
        1         question was have you spoken to them,
        2         that's --
        3               THE WITNESS:     Yes, I have spoken to
        4         them.
        5    BY MR. SWITKES:
        6         Q.    And what have you inquired of them
        7    about this incident?
        8               MR. FRIDAY:     And I'm going to object
        9         to the extent that those conversations
       10         occurred with me present representing both
       11         Mr. Caranna, as the representative of
       12         Florida Carry, and the other individual
       13         plaintiffs, that those conversations
       14         probably are going to be within
       15         attorney/client privilege unless you want
       16         to narrow the question in some way,
       17         Mr. Switkes.
       18    BY MR. SWITKES:
       19         Q.    I'm going to exclude any
       20    communications had in the presence of
       21    Mr. Friday or counsel.
       22               MR. FRIDAY:     So Mr. Caranna, to the
       23         extent that I was not -- it was not a
       24         phone call involving me and other
       25         plaintiffs, individual communication with


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 35 of
                                     140

                                                                      Page 35
        1          them outside of my presence, feel free to
        2          answer.
        3                THE WITNESS:    None -- none directly
        4          related to these incidents.
        5    BY MR. SWITKES:
        6          Q.    Okay.   Question Number 11 -- do you
        7    have this in front of you or do I have to read
        8    it?
        9          A.    I -- I do have it.
       10          Q.    Good, that would be helpful.
       11                Do you have any information regarding
       12    the information requested in Number 11?
       13          A.    Yes.    So -- so I'll read this in,
       14    information about our membership applications,
       15    evaluation of applicants, member composition,
       16    member criteria, membership requirements.
       17                We're -- we're happy to give you a
       18    copy of our member application so you can see
       19    that.      However, the composition of our
       20    members, Eric, do you want to --
       21                MR. FRIDAY:    You can -- you know what
       22          the position of Florida Carry is, you can
       23          state that.
       24                THE WITNESS:    Okay.    Certainly.
       25                Our members have a right to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 36 of
                                     140

                                                                       Page 36
        1         associational privacy.       We do not discuss
        2         demographics or direct information about
        3         our members out of respect for their
        4         rights.
        5    BY MR. SWITKES:
        6         Q.    Do you do any background checks on
        7    any of your members before they become
        8    members?
        9         A.    No, we do not.
       10         Q.    Are there any criteria that a member
       11    has to have before he's admitted or have any
       12    disqualifying criteria?
       13         A.    If we know someone to be -- to be a,
       14    for example, a violent felon or someone who is
       15    in -- in some way morally reprehensible, a
       16    known racist, for example, anything like that
       17    would be disqualifying.
       18         Q.    Now, you said "if we know."         How does
       19    one evaluate what you know?         Is that just
       20    something that you know personally or is that
       21    the sum total of the information available to
       22    the members or how does one go about
       23    determining that?
       24         A.    If it -- if it comes to light that
       25    someone has a problematic history or


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 37 of
                                     140

                                                                      Page 37
        1    disposition, that is usually brought to our
        2    attention by other members of Florida Carry or
        3    by the person themselves, just like you would
        4    have in any association you meet with -- where
        5    you meet someone, you know, you -- you find
        6    out things about them.
        7         Q.    But I guess my question before that
        8    was, prior to the time they become a member is
        9    there any check that's done, are there felony
       10    convictions, are there racists associations,
       11    are any of the things you listed as a criteria
       12    that would not allow them to be a member of
       13    your association?
       14         A.    No, we -- we do not employ private
       15    investigators or go out of our way for a small
       16    membership organization to extensively vet
       17    every person who would like to be a member.
       18         Q.    Rather than doing something like
       19    that, you're in the tech business, in fact
       20    your profession is in tech, do you do anything
       21    in a way of a computer check, even a cursory
       22    examination of those individuals attempting to
       23    join your organization or who are members of
       24    your organization?
       25         A.    I'd say we do no more checks than the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 38 of
                                     140

                                                                      Page 38
        1    National Rifle Association, the American
        2    Automotive Club or the NAACP does for people
        3    who want to join their organizations.
        4         Q.    Okay.    But I'm asking you about your
        5    organization, not those.
        6         A.    I believe I've answered that.
        7         Q.    The question was:      You mentioned some
        8    disqualifying criteria, being a racist, being
        9    a dangerous felon I believe are two that you
       10    gave.
       11         A.    And if such information were to come
       12    to light about someone who had joined Florida
       13    Carry it would be dealt with as appropriate,
       14    usually by terminating their membership.
       15         Q.    And who would go about obtaining that
       16    information and then terminating -- making a
       17    decision to terminate their membership?
       18               MR. FRIDAY:     Object to form.
       19               THE WITNESS:     Again, that may come to
       20         us in a variety of ways, as I've already
       21         pointed out.     It's -- it's actually a
       22         pretty rare occurrence for something like
       23         that.    The few times we have had to
       24         terminate someone's membership is because
       25         they became abusive on online chats or --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 39 of
                                     140

                                                                      Page 39
        1         and by abusive I mean using foul language,
        2         things like that.      Usually if someone uses
        3         foul language we'll give them a warning,
        4         but if they continue to persist in such --
        5         such an unsavory course then, yeah, they
        6         will be -- their membership will be
        7         terminated.
        8    BY MR. SWITKES:
        9         Q.    And who makes the decision to
       10    terminate someone's membership?
       11         A.    That would be made by a director or
       12    in consultation with our board of directors.
       13         Q.    Okay.    Are there any corporate
       14    policies that are either written or
       15    promulgated somewhere that indicate what the
       16    policies and practices are, and procedures,
       17    when you have an event or before the event?
       18         A.    We have given instruction to our
       19    local leaders on some best practices when
       20    they're going to be having any -- any kind of
       21    a get-together with our members.
       22         Q.    What are those -- are those in a
       23    document of some kind?
       24         A.    I believe they've been sent via
       25    email.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 40 of
                                     140

                                                                      Page 40
        1         Q.    And what are, if you know, those
        2    practices?
        3         A.    General safety rules, making sure
        4    people are being responsible with their
        5    firearms if they're going to have firearms
        6    included, doing things like making sure the
        7    people have water if it's going to be a hot
        8    day and shade.      So mostly it deals with safety
        9    and best ways to have a successful event or
       10    get-together.
       11         Q.    And is there a document that you can
       12    refer me to that has a compilation of these
       13    practices?
       14         A.    We -- we had one on the website at
       15    one point.     I don't know if that's still
       16    there, just kind of a general guidance.           But
       17    no, there's not a specific, separate document.
       18         Q.    Have any civil or criminal fines been
       19    assessed against Florida Carry, that you're
       20    aware of?
       21         A.    No.
       22         Q.    Who makes the determination of
       23    instituting a lawsuit?
       24         A.    That's -- that's done in consultation
       25    with our board of directors and our attorneys.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 41 of
                                     140

                                                                      Page 41
        1         Q.    Okay.    Now, in regard to this
        2    particular lawsuit, you mentioned videos, do
        3    you have any quantification to how many videos
        4    you've -- you've seen in this regard?
        5         A.    I couldn't give you an exact number
        6    of them at the moment.
        7         Q.    Your approximation.
        8         A.    Let's see.     Let's see, that's all one
        9    group -- four or five, if I'm -- if I'm
       10    remembering correctly on the number of --
       11    including the officers' body cams.
       12         Q.    You've given all of those to counsel?
       13         A.    Yes.
       14         Q.    And in terms of communication
       15    regarding any statements made on behalf
       16    Florida Carry, Inc. regarding this lawsuit, do
       17    you have those somewhere in a repository that
       18    you can give it to Mr. Friday?
       19               MR. FRIDAY:     Object to form.
       20               THE WITNESS:     I believe those were
       21         already produced.
       22    BY MR. SWITKES:
       23         Q.    Okay.    What, if any, understanding of
       24    what damages you're claiming in this
       25    particular lawsuit on behalf of the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 42 of
                                     140

                                                                      Page 42
        1    corporation?
        2         A.    There -- there may be some -- some
        3    directly compensable quantifiable damages that
        4    -- that we can get into later once we've been
        5    able to do a full analysis, however, our main
        6    -- our main issue with damages is for nominal
        7    damages.    There's been damage to the
        8    reputation of Florida Carry, there has been
        9    damage to the reputation of our members.
       10    There is the disruption of our First Amendment
       11    protected assembly.       There was closing the
       12    pier to make sure that we didn't re-assemble
       13    and it was not reopened until after our
       14    members left.
       15               So as far as quantifiable, that --
       16    that might be a little harder, we can get into
       17    that at the appropriate phase.         But as far as
       18    nominal damages, for what was done to the
       19    reputation of our organization and to our
       20    members' right of assembly was absolutely an
       21    actual, if only nominally, compensable damage.
       22         Q.    What damage to the reputation of your
       23    organization are you talking about?
       24         A.    Well, you know, when people show up
       25    and threaten to murder my members by pointing


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 43 of
                                     140

                                                                      Page 43
        1    guns at them it makes people hesitant to come
        2    to our events sometimes.
        3               People don't like getting guns
        4    pointed in their face.
        5         Q.    But in addition to guns pointed at
        6    them you said threatened to murder your --
        7         A.    Yes.    Yes.   If you point a gun at me,
        8    especially without any legal justification,
        9    that is a threat to commit a murder.           It is
       10    called aggravated assault, I believe.
       11         Q.    Okay.    But there's two distinctly
       12    different things there.        There is you said
       13    they pointed guns and they threatened to
       14    murder them and threatening --
       15         A.    I don't -- I don't see them as
       16    distinct.     If you point a gun at me I am in
       17    fear that you are about to kill me.
       18         Q.    Okay.    But I'm going to give you a
       19    distinction.      Pointing a gun at somebody is a
       20    nonverbal act.      Threatening to murder somebody
       21    presupposes a verbal statement is made.
       22               Are you saying that there were verbal
       23    threats to the individuals there on the date
       24    of the incident we're here to talk about or
       25    are you just referring to the fact of someone


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 44 of
                                     140

                                                                       Page 44
        1    pointing a gun?
        2         A.    They -- when they were taken into
        3    custody they were given -- they were given
        4    orders at gunpoint.       You know, someone way
        5    smarter than probably anyone in this call once
        6    said that 90 percent of communication is
        7    nonverbal.     And I don't think I know of
        8    anything that says -- that speaks more loudly
        9    than a gun pointed at your face.
       10         Q.    Okay.    You've made that incredibly
       11    clear on at least three times during this one
       12    question.
       13               My question to you, sir, is:         Are you
       14    aware of any verbal threat to murder any
       15    member of Florida Carry on the date of this
       16    incident, yes or no?
       17         A.    No.
       18         Q.    Okay.    It's my understanding that,
       19    whether it's written in the policy you
       20    referred to in my prior questions or it's just
       21    a custom, that a notification of certain
       22    members of either the police agency or the
       23    municipality you're going to have an event at
       24    is a policy of Florida Carry, Inc.; is that
       25    correct?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 45 of
                                     140

                                                                      Page 45
        1               MR. FRIDAY:     Object to form.
        2               THE WITNESS:     Yeah, I would say it --
        3         it has been more of a custom and a
        4         courtesy than a policy.        It's -- it's not
        5         something that we've demanded be done each
        6         time.
        7               In fact, when we first started, we,
        8         you know, ten years ago, started holding
        9         fishing events, you know, we wanted to be
       10         sure that the departments would know we
       11         were coming so if they got a
       12         man-with-a-gun phone call they would know
       13         that, well, it's us and doesn't really
       14         require a police response.
       15               So we did that as a courtesy to the
       16         agencies so they wouldn't have to send out
       17         officers for no good reason, just because
       18         someone called and said, hey, there's
       19         people on the fishing pier with a gun,
       20         they'd be able to answer, yes, we know
       21         they're there, they're not breaking any
       22         laws, have a nice day.
       23    BY MR. SWITKES:
       24         Q.    Okay.    And you mentioned that this is
       25    more custom than a policy?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 46 of
                                     140

                                                                      Page 46
        1               MR. FRIDAY:     Object to form.
        2               THE WITNESS:     That's right.
        3    BY MR. SWITKES:
        4         Q.    Is it written in a document anywhere
        5    or is this just something that you verbally
        6    communicate to members?
        7               MR. FRIDAY:     Object to form.
        8               THE WITNESS:     I think we send it via
        9         email.    There -- there might have been an
       10         infographic or something along those lines
       11         at some point telling people how to have a
       12         successful meeting or get-together, but,
       13         no, there is not a policy document or
       14         anything along those lines.
       15    BY MR. SWITKES:
       16         Q.    But you have a video or a document
       17    that's been sent by way of email as to the
       18    custom that you're talking about, correct?
       19               MR. FRIDAY:     Object to form.
       20               THE WITNESS:     We've -- we've -- as I
       21         said earlier, we've -- we've sent emails
       22         giving people, you know, some best
       23         practices and tips.
       24    BY MR. SWITKES:
       25         Q.    Okay.    So I'm going to ask you to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 47 of
                                     140

                                                                      Page 47
        1    preserve those and we request them, that you
        2    send those to Mr. Friday.
        3         A.    You know, some of -- some of those
        4    emails date back to, you know, 2011 or even
        5    2010, prior to the actual formation of Florida
        6    Carry, so I don't know if I even have them
        7    anymore.    We're talking about decade old
        8    emails.    Maybe I do, maybe I don't, I'll look.
        9         Q.    Well, even if the inception of those
       10    emails are 10 to 11 years old, is it your
       11    practice to send that out to individuals when
       12    they advise you they're going to have an event
       13    with Florida Carry?
       14               MR. FRIDAY:     Object to form.
       15               THE WITNESS:     A lot of it, especially
       16         back then, was done through web forums
       17         and, you know, messenger communications,
       18         so not necessarily something that's going
       19         to be persistent.
       20    BY MR. SWITKES:
       21         Q.    Well, you're aware of the date of the
       22    incident we are here to talk about, correct?
       23         A.    I'm sorry?
       24         Q.    You're aware of the date of the
       25    incident we are here to talk about today,


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 48 of
                                     140

                                                                      Page 48
        1    correct?
        2         A.    Yes.
        3         Q.    Okay.    So on June 24, 2018, on
        4    anytime prior to that, are you aware of any
        5    communication to any of the individuals that
        6    were going to participate in the event in the
        7    City of Miami Beach that this was a policy or
        8    custom that they should follow?
        9         A.    Not specifically, but it's always
       10    been our general guidance.        Again, we've
       11    always had general guidance on, you know,
       12    safety, making sure people have water and
       13    shade, and, you know, where necessary, giving
       14    a courtesy notification to local law
       15    enforcement.
       16         Q.    Do you remember if that information,
       17    custom, policy, was given to any of the
       18    individuals that participated in the event in
       19    Miami Beach?
       20         A.    Yes, they -- they've -- they have
       21    been -- the organizers of that event have been
       22    previously made aware of those best practices.
       23         Q.    And the organizers of that event were
       24    whom?
       25         A.    I believe that one was Michael


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 49 of
                                     140

                                                                       Page 49
        1    Taylor, I'm not a hundred percent on that.
        2         Q.    Okay.    Have you seen Michael Taylor's
        3    video of his travel down from his home to
        4    Miami Beach that day?
        5         A.    I don't believe I saw that video.
        6         Q.    Okay.    Do you know if anyone that did
        7    participate in the event on June 24, 2018,
        8    prior to that event, complied with that
        9    custom, policy or procedure of notifying
       10    anybody of the intent to hold an event on
       11    Miami Beach on that date?
       12         A.    Yes, I know -- I know they sent
       13    notifications to Miami Beach Police Department
       14    and the Florida Fish and Wildlife.
       15         Q.    And you said you know they sent it,
       16    how do you know that?
       17         A.    I've seen copies of the emails that
       18    were sent.
       19         Q.    Who sent you copies of the emails?
       20         A.    It was one of the people there.          Let
       21    me see if I can find that.
       22               It was one of the participants.
       23         Q.    My recollection is it was Chris
       24    Philpot, but go ahead and check --
       25         A.    That -- that's sound exactly right.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 50 of
                                     140

                                                                      Page 50
        1    I was not positive if it was -- if it was
        2    Chris or one of the other members, but that --
        3    I would concede that was probably Chris
        4    Philpot.
        5         Q.    Can you pull that up on your
        6    computer, it looked like you were dabbling
        7    while I was --
        8         A.    Yeah, let me see.
        9               Here we go.     Yeah, it was Chris
       10    Philpot.
       11         Q.    Do you have a date of the document
       12    you're looking at on your computer?
       13         A.    June 18th.
       14         Q.    And could you read that document into
       15    the record, please.
       16         A.    Let's see, this is -- this is one to
       17    -- between him and Thomas Reinhart, Regional
       18    Director FWC:     Mr. Reinhart, I sent this
       19    letter to the Miami Beach City Attorney and
       20    Miami Beach Police Chief.        I also wanted to
       21    give you a copy because where South Point Park
       22    Pier is falls within FWC South District.
       23               Response from Mr. Reinhart:
       24    Mr. Philpot, thank you for the advance
       25    warning.    I have alerted our regional law


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 51 of
                                     140

                                                                      Page 51
        1    enforcement commander; he appreciated the
        2    heads up.     Sincerely Thomas Reinhart, Regional
        3    Director FWC.
        4         Q.    Do you have a similar copy that was
        5    sent to anybody from the City of Miami Beach?
        6         A.    This one references the email
        7    (connection issue) and the city attorney.
        8               One moment.     Let me see if I have the
        9    other.
       10               Here you go, this is June 7th
       11    addressed to Chief Daniel J. Oats at -- and
       12    with copies to Richard Nascak, Scott Whigham
       13    and Dennis Fields, and to, actually, Eric
       14    Friday letting them know what was going on
       15    there signed by Chris Philpot.
       16         Q.    Do you know if it was sent to anybody
       17    else besides Mr. Oats?
       18         A.    My understanding it was, it was also
       19    sent to the city attorney.
       20         Q.    And you've sent that to Mr. Friday?
       21         A.    Yes, Eric has that.
       22               MR. SWITKES:     Okay.    Mr. Friday, I
       23         don't believe that's been --
       24               MR. FRIDAY:     What's the date on that
       25         one, Mr. Caranna?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 52 of
                                     140

                                                                      Page 52
        1                THE WITNESS:    The letter date was the
        2         7th.   Here, let me just forward --
        3         actually, you're the one that forwarded it
        4         to me.
        5                MR. FRIDAY:    What was the date on the
        6         header where I sent it to you?
        7                THE WITNESS:    June 24th 8 -- 8:38
        8         p.m.
        9                MR. SWITKES:    I certainly would
       10         appreciate that being sent to me.          I have
       11         not seen that to date.
       12    BY MR. SWITKES:
       13         Q.     And you've indicated the reason why
       14    that communication is important, can you
       15    repeat your reason?
       16         A.     I'm sorry?
       17         Q.     Can you repeat the reasons why that's
       18    your custom or policy to send those
       19    communications to the --
       20                MR. FRIDAY:    Object to form.
       21    BY MR. SWITKES:
       22         Q.     -- entity you're going to have an
       23    event at?
       24         A.     We do it as a courtesy to law
       25    enforcement, just in case someone makes a 911


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 53 of
                                     140

                                                                      Page 53
        1    call or reports to a police officer that there
        2    is someone with a gun, someone -- if -- if --
        3    basically someone who doesn't understand that
        4    what they're seeing is legal, so that the
        5    police will know that it doesn't necessarily
        6    necessitate a response.
        7         Q.    Okay.    And you do that 'cause, based
        8    upon your experience, it's a good practice to
        9    notify those agencies in advance --
       10               MR. FRIDAY:     Object to form.
       11    BY MR. SWITKES:
       12         Q.    Didn't finish yet.
       13               -- to avoid contentiousality of a
       14    confrontation like that, correct?
       15               MR. FRIDAY:     Object to form.
       16               THE WITNESS:     Usually -- actually,
       17         confrontations are exceedingly rare in the
       18         ten-year history of us doing this.          We
       19         find that most officers who we come across
       20         are very professional, polite and
       21         courteous.
       22               Again, we do this as a courtesy so
       23         that they won't have to dispatch someone
       24         if there's a-man-with-a-gun call, hey,
       25         there's people on the -- out on the pier


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 54 of
                                     140

                                                                      Page 54
        1         with guns.
        2    BY MR. SWITKES:
        3         Q.    Have you ever been to the pier where
        4    this event was held?
        5         A.    Yes.
        6         Q.    And that was after the first event?
        7         A.    Yes.
        8         Q.    You had never been there prior to the
        9    event?
       10         A.    Not to my recollection, no.
       11         Q.    Okay.    To your knowledge, has Florida
       12    Carry ever had an event at either in an
       13    airport or a port like this?
       14               MR. FRIDAY:     Object to form.
       15               Go ahead and answer.
       16               THE WITNESS:     Gun Rights Policy
       17         Conference in 2012 was at the Orlando
       18         Airport.
       19    BY MR. SWITKES:
       20         Q.    Okay.    Have you ever had an event at
       21    a port, like the Port of Miami, prior to the
       22    date of this event?
       23         A.    Yes, Port -- Port Canaveral, we've
       24    had in -- we've had events at Port Canaveral,
       25    we've had events on the Jacksonville port


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 55 of
                                     140

                                                                      Page 55
        1    waterfront, we've had events in Tampa.           So,
        2    yeah, it's not that uncommon.
        3         Q.    And that was before the Miami Beach
        4    event?
        5         A.    Yeah, we've been -- like I said,
        6    we've been doing it for over a decade.
        7         Q.    Yeah, but my question was, at the
        8    port where you had prior demonstrations, those
        9    were prior to the event at Miami Beach?
       10               MR. FRIDAY:     Object to form.
       11               THE WITNESS:     I don't know if I'd
       12         call them demonstrations, per se.          But,
       13         yes, we've -- we've -- we've had numerous
       14         events at places like Port Canaveral,
       15         Tampa, Jacksonville waterfront, since the
       16         inception of Florida Carry.
       17    BY MR. SWITKES:
       18         Q.    Okay.    And before the event at Miami
       19    Beach is my question.
       20         A.    Yes.
       21         Q.    Okay.    Having been to the pier,
       22    albeit after the event, can you tell me what
       23    you observed about the port that is adjacent
       24    to the pier?
       25               MR. FRIDAY:     Object to form.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 56 of
                                     140

                                                                      Page 56
        1               You can answer.
        2               THE WITNESS:     It -- it was a port,
        3         pretty run of the mill.
        4    BY MR. SWITKES:
        5         Q.    Really?    City of --     Miami Beach --
        6    the Miami port is pretty run of the mill?
        7         A.    When you grew up in Houston, the Port
        8    of Miami doesn't literally look all that
        9    impressive.
       10         Q.    Was there a Coast Guard station at
       11    the Port of Houston?
       12               MR. FRIDAY:     Object to form.
       13               You can answer.
       14               THE WITNESS:     I couldn't answer with
       15         any -- I don't recall.       I'd imagine so,
       16         but I don't know.
       17    BY MR. SWITKES:
       18         Q.    Do you know how many cruise ships
       19    enter and exit the Port of Miami on a typical
       20    Saturday?
       21         A.    No, I don't -- I don't keep up with
       22    port traffic demographics.
       23         Q.    Do you have any idea of how many
       24    passengers and crew members there are in a
       25    typical cruise ship leaving out of the Port of


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 57 of
                                     140

                                                                       Page 57
        1    Miami?
        2         A.    I'm sure it's substantial, having
        3    been on a cruise myself a few times.
        4         Q.    Okay.    What cruises have you gone on?
        5         A.    Oh, I've taken -- I've done two
        6    cruises on -- I think they were both Carnival
        7    out of the -- and both out of Port Canaveral.
        8         Q.    Okay.    Do you remember how many
        9    passengers and crew members were on the ships
       10    you went on?
       11         A.    I have no idea.      A large number.
       12         Q.    And from your experience as a cruise
       13    -- as going on a cruise, when it left Port
       14    Canaveral, was it the custom of the most of
       15    the passengers to line up on the side of the
       16    boat to look at the scenery as it leaves the
       17    port?
       18         A.    Yes, that is -- that is quite common.
       19         Q.    And as a large port, probably one of
       20    the largest ports in the United States, Port
       21    of Miami has a lot of other kinds of traffic.
       22    Did you see any cargo ships coming in and out
       23    of the port when you were there?
       24         A.    I did -- I didn't note any.         There --
       25    there was a -- a wrecked boat, I believe, when


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 58 of
                                     140

                                                                      Page 58
        1    we were there.
        2         Q.    A wrecked boat?      Where?
        3         A.    A small pleasure craft had dashed on
        4    the jetty rocks.
        5         Q.    I don't think that's very humorous,
        6    because we've had a number of deaths on that
        7    jetty in the recent past, including a member
        8    of the Miami Marlins.
        9               Did you notice the gantry cranes when
       10    you were there?
       11               MR. FRIDAY:     Object to form.
       12               You can answer.
       13               THE WITNESS:     I didn't pay particular
       14         notice to the port hardware.
       15    BY MR. SWITKES:
       16         Q.    Did you notice a significant number
       17    of pleasure craft that went in and out of the
       18    port when you were there?
       19               MR. FRIDAY:     Object to form.
       20               THE WITNESS:     Again, no, I don't -- I
       21         don't recall the sea traffic that -- that
       22         much.    They weren't approaching the docks
       23         -- if they weren't approaching the docks
       24         or getting into the area where we were
       25         fishing -- I would have noticed any boats


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 59 of
                                     140

                                                                      Page 59
        1         that -- that, you know, perhaps our tackle
        2         would have fouled props or anything like
        3         that, of course, looking for that, but no
        4         boats came that close to the pier where
        5         they would have been interfering with the
        6         fishing activities or we would have been
        7         interfering with them.
        8               The port traffic and the boat traffic
        9         is far enough removed from the pier so as
       10         not to really be that much of a concern.
       11    BY MR. SWITKES:
       12         Q.    My question:     Did you observe the
       13    amount of traffic coming in and out of
       14    Government Cut, which is what it's called?
       15         A.    No, I did not keep up with the
       16    traffic.
       17         Q.    Did you ever look to the north of the
       18    pier and see a rather large beach that is
       19    adjacent to that jetty?
       20         A.    Yes.
       21         Q.    And was it very crowded?
       22         A.    I wouldn't say particularly crowded.
       23    I do live in Daytona Beach area, I'm used to
       24    fairly crowded beaches.
       25         Q.    Okay.    Would you admit that the Port


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 60 of
                                     140

                                                                      Page 60
        1    of Miami and Government Cut, which leads into
        2    the port, is a very sensitive area from a
        3    standpoint of potential terrorism?
        4               MR. FRIDAY:     Object to form.
        5               THE WITNESS:     No, no, I wouldn't
        6         necessarily concede that a -- that a -- a
        7         navigable waterway is a particularly
        8         sensitive area, anymore than I concede
        9         that a U.S. highway is particularly
       10         sensitive.
       11               It's a -- it's an important piece of
       12         infrastructure, but particularly
       13         sensitive, no.      When it comes to the port
       14         itself, while there are secure areas, just
       15         like when you're taking a passenger crew
       16         -- cruise there are secure areas of the
       17         port and there are non-secure areas of the
       18         port.
       19               So I would concede that the secure
       20         areas through which you must go through
       21         security and usually be wanded and
       22         searched and have bags x-rayed, those I
       23         would concede to be sensitive areas.
       24    BY MR. SWITKES:
       25         Q.    Are you aware of naval vessels that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 61 of
                                     140

                                                                      Page 61
        1    specifically block traffic when cruise ships
        2    are in port specifically for security
        3    concerns?
        4               MR. FRIDAY:     Object to form.
        5               THE WITNESS:     I -- I don't keep up
        6         with port operations, no.
        7    BY MR. SWITKES:
        8         Q.    Did you notice police vessel with a
        9    blue flashing light blocking traffic to the
       10    port through Government Cut while you were
       11    there?
       12               MR. FRIDAY:     Object to form.
       13               You can answer.
       14               THE WITNESS:     Not that I made any
       15         mental note of.      And if -- if a police
       16         boat happened by or something, I may have
       17         seen it, but I don't -- nothing that
       18         stands out in memory.
       19    BY MR. SWITKES:
       20         Q.    You're not aware of the fact that
       21    while cruise ships are in port, Port of Miami,
       22    that there are police vessels blocking any
       23    other vessels going by those cruise ships for
       24    the entire time they're in port, you're not
       25    aware of that?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 62 of
                                     140

                                                                      Page 62
        1               MR. FRIDAY:     Object to form.
        2               You can answer.
        3               THE WITNESS:     I'm not aware to
        4         confirm or deny what you say.         Not -- not
        5         my area of expertise.
        6    BY MR. SWITKES:
        7         Q.    Okay.    So in terms of a notification
        8    to the agencies that were made prior to the
        9    date of the event, there were two
       10    notifications that went out, one was June 18th
       11    to Florida Fish and Wildlife, did you receive
       12    any communication back from them?
       13         A.    Yes, I just read it a minute ago.
       14         Q.    Okay.    And, in fact, is that a
       15    protocol, that if you don't receive something
       16    back that another communication is sent
       17    thereafter?
       18         A.    No.
       19         Q.    Do you know if the notifications to
       20    the City of Miami Beach actually were
       21    communicated in this case?
       22         A.    About whether or not they were sent?
       23         Q.    No.   Sent -- my question is:        Were
       24    they received?
       25         A.    I have no knowledge.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 63 of
                                     140

                                                                      Page 63
        1         Q.    So you're unaware of the fact that
        2    Chris Philpot encrypted the notifications to
        3    both Chief Oats and the City of Miami Beach
        4    which encrypt -- encryption could not be
        5    opened by either of the two entities it was
        6    sent to?
        7               MR. FRIDAY:     Object to form.
        8               THE WITNESS:     No, I'm not aware of
        9         any encryption.
       10               And, in fact, the copy I have there
       11         is no encryption.      There might be some
       12         mis-formatting of the attachment, but
       13         that's easily corrected by just fixing the
       14         attachment.     There's no encryption.
       15    BY MR. SWITKES:
       16         Q.    Well, as you sit here today you're
       17    unaware of the fact that neither the police
       18    department nor the city could open the
       19    communications sent by Mr. Philpot in this
       20    case?
       21         A.    I am not with personal knowledge of
       22    that.
       23         Q.    And you're unaware of the fact that
       24    during the Chris Philpot deposition he was
       25    given a laptop computer and asked to open his


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 64 of
                                     140

                                                                      Page 64
        1    own communication and he could not do so?
        2               MR. FRIDAY:     Object to form,
        3         attorney/client -- excuse me.
        4               Objection, attorney/client privilege
        5         and do not answer that question.
        6               Mr. Switkes, I will let you try and
        7         answer the -- ask the question a way even
        8         though it might get into some
        9         attorney/client privilege, but the way you
       10         just asked that I'm not going to -- I'm
       11         going to have to instruct him not to
       12         answer.
       13               MR. SWITKES:     Counsel, you're vercely
       14         mistaken.    I'm referring to the videotaped
       15         deposition of Mr. Philpot where he was
       16         handed a laptop computer by City Attorney
       17         Rob Rosenwald and he could not open up his
       18         own communication.      You're not really
       19         instructing this witness not to answer
       20         that question, are you?
       21               MR. FRIDAY:     It depends on how he got
       22         that knowledge or whether he has that
       23         knowledge.     I mean, if he got that
       24         knowledge, how did he get it?         Did he --
       25         has he seen the videotaped deposition, I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 65 of
                                     140

                                                                        Page 65
        1         guess if that's your question he can
        2         answer.
        3               THE WITNESS:     I have not seen the
        4         videotaped deposition.
        5               MR. SWITKES:     Okay.    It has nothing
        6         to do with attorney/client privilege.            It
        7         was a deposition that was videotaped.
        8               THE WITNESS:     Yeah, look, I'm the
        9         corporate representative for Florida
       10         Carry.    I know Florida Carry's position as
       11         to the -- the -- and what -- and what has
       12         transpired with the organization.          As far
       13         as what testimony may have been given by
       14         the other parties, I'm -- I'm not
       15         qualified to answer.
       16    BY MR. SWITKES:
       17         Q.    All right.     It's not -- you're not
       18    answering for them.       The question was:      If
       19    you're aware of the fact that Mr. Philpot,
       20    during his videotaped deposition, was handed a
       21    laptop computer with his material that was
       22    supposedly the notice sent June 7th and he,
       23    himself, could not even open it on the
       24    computer during his deposition; are you aware
       25    of that?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 66 of
                                     140

                                                                      Page 66
        1         A.    Again, I have not seen the video; I
        2    have no knowledge of this.
        3         Q.    Okay.    Whether you saw the video or
        4    not, you have no knowledge of that, correct?
        5         A.    No.
        6         Q.    Okay.    So if in fact the custom and
        7    policy was not followed correctly in this case
        8    because the communication to the City of Miami
        9    Beach and its officials weren't notified --
       10         A.    That -- wait, wait, wait, that is not
       11    our -- that is -- that is not our -- our
       12    custom and policy to do that in all cases.
       13    That is to be determined by our local leader
       14    whether or not they feel that it is prudent to
       15    do so.
       16               For -- for example, in Tampa, where
       17    we've -- where we've had events at least on a
       18    monthly basis since 2011, the police
       19    department asked us to quit notifying them
       20    because they knew.       Of course then later there
       21    was a -- the only other incident, major
       22    incident that I'm aware of, where they did
       23    accost one of our members and we wound up
       24    having to sue Tampa and that -- they did not
       25    get qualified immunity for that violation and


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 67 of
                                     140

                                                                      Page 67
        1    that case was settled.
        2         Q.    Let's go back to my question.         You
        3    indicated that it was the custom to send out
        4    the notification.      Now you are retracting that
        5    and saying it isn't the custom?
        6               MR. FRIDAY:     Object to form.
        7               THE WITNESS:     No, no, I never said it
        8         was our custom.      I said that whether or
        9         not that is done has always been one of
       10         our -- you know, one of the tips that we
       11         give for having a successful event, but it
       12         has always been up to the individual event
       13         organizer to decide if doing that is
       14         prudent or not.
       15               For example, where we started, our
       16         first event, where I had the first Florida
       17         Open Carry fishing event, yes, I -- I -- I
       18         coordinated with the local law enforcement
       19         that first time.
       20    BY MR. SWITKES:
       21         Q.    Why?
       22         A.    After that -- because it was 2010,
       23    McDonald had been decided days earlier,
       24    McDonald v. Chicago, or Chicago v. McDonald, I
       25    forget which.     I think it's McDonald v.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 68 of
                                     140

                                                                      Page 68
        1    Chicago -- had been decided just days earlier,
        2    so there was finally an incorporated right to
        3    bear arms.     And even though fishing, hunting
        4    and camping has been legal in Florida since we
        5    were a territory, you know, it has never been
        6    illegal, I wanted to make sure that if someone
        7    saw us out there with guns and called the
        8    local police, that they would know that
        9    nothing weird is going on here, they knew we'd
       10    be out there fishing.
       11               You know, do I think it'd be okay for
       12    -- if the police got a 911 call saying,
       13    there's a bunch of guys out on the water
       14    openly carrying guns and have a police
       15    response to that, that would be one thing.
       16    But if it's, there are fishermen who are
       17    fishing and have guns, really no response
       18    would be necessary.       And we wanted to make
       19    sure, back a decade ago, the police understood
       20    this and understood that we didn't need that
       21    kind of a response.
       22               A decade later we've held hundreds of
       23    these events all over the entire State of
       24    Florida and have put out blanket
       25    notifications, individual notifications to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 69 of
                                     140

                                                                       Page 69
        1    every department in the state on multiple
        2    occasions.     It's well established, they should
        3    have gotten the memo by now.
        4         Q.    Okay.    So let's go back to my
        5    question, first it was a policy, then it was a
        6    custom and now it's a tip.
        7               MR. FRIDAY:     Object to form.
        8    BY MR. SWITKES:
        9         Q.    Your answer to my question was, in a
       10    very long winded answer, that you wanted to
       11    make sure that they knew you were coming.            So
       12    whether that's -- what do you consider that, a
       13    custom, practice, tip, what word would you
       14    like to use for it?
       15               MR. FRIDAY:     Object to form.
       16               THE WITNESS:     A good idea by any
       17         other name is still a good idea.
       18               MR. SWITKES:     Good idea, okay.
       19               THE WITNESS:     You know, that's the
       20         thing, as I said, there is -- there is no
       21         document for this.      It is not an official
       22         policy.    It has been an infographic or an
       23         email saying, here are tips for having a
       24         good and successful event.        I think I've
       25         being consistent in that statement.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 70 of
                                     140

                                                                      Page 70
        1               MR. SWITKES:     And I think I've
        2         credited you for doing that and I don't
        3         think you should be defensive about it.
        4    BY MR. SWITKES:
        5         Q.    In this case there was a failure to
        6    effectively communicate that.         So, in essence,
        7    using your own words, if Mr. Philpot wanted to
        8    make sure that they knew of the event, that
        9    didn't happen in this case; you're aware of
       10    that?
       11         A.    If -- if they, for whatever reason,
       12    had a technical issue with the email -- you
       13    know, usually when I get an email and if
       14    there's an attachment and I can't open it, I
       15    write back to the sender and say, hey, I
       16    couldn't open -- I couldn't read your email.
       17               So, you know, the -- it happens all
       18    the time in my work, in my professional life.
       19    If -- if someone sends me something that looks
       20    to me germane to my purpose and it's something
       21    I can't open, I will send them an email back
       22    saying, hey, sorry, couldn't open your
       23    attachment, could you correct this and send it
       24    to me again.     That obviously didn't happen.
       25         Q.    How many emails do you get a day?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 71 of
                                     140

                                                                      Page 71
        1         A.    It'd be hard to guess, sometimes
        2    hundreds.
        3         Q.    You're not really saying that you
        4    reply to every email you get when it's from an
        5    unknown source?
        6         A.    When it looks to be something germane
        7    by the -- by the topic, yeah, usually within a
        8    few days I've gone through all of my emails.
        9         Q.    And if the City of Miami Beach Police
       10    Chief received an email from a person named
       11    Chris Philpot that he's never had any business
       12    with and he couldn't open it, are you saying
       13    there was a duty on his part to try to
       14    communicate back to Mr. Philpot why he was
       15    sending something encrypted that he couldn't
       16    open?
       17               MR. FRIDAY:     Objection to form.
       18               THE WITNESS:     Again, you keep using
       19         this word encrypted, and this was not
       20         encrypted.
       21    BY MR. SWITKES:
       22         Q.    Okay.    That's your --
       23         A.    I work in information technology, so
       24    certain words have certain meaning.          Encrypted
       25    is a -- you know, forgive my use of it, but it


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 72 of
                                     140

                                                                      Page 72
        1    is a technical term of art and you're misusing
        2    it.
        3          Q.   Okay.    It's been used by technical
        4    people in the City of Miami Beach so I'm
        5    repeating it, but let's just leave it at this,
        6    are you aware of the fact that a City of Miami
        7    Beach, both people it was sent to, could not
        8    open Mr. Philpot's notification, are you aware
        9    of that?
       10          A.   I'm -- I'm -- I'm aware that that is
       11    what they've alleged.       I have no actual
       12    knowledge of whether they could actually open
       13    it or not.
       14          Q.   Okay.    And to your knowledge the City
       15    of Miami Beach never responded to Mr. Philpot
       16    to the best of your knowledge, correct?
       17          A.   Not -- not to my knowledge, no.
       18          Q.   And you're not aware of any other
       19    communication Mr. Philpot or any other member
       20    of Florida Carry, Inc. sent to the City of
       21    Miami Beach other than the two -- well, other
       22    than the two communications on June 7th,
       23    correct?
       24               MR. FRIDAY:     Objection, form.
       25               THE WITNESS:     To the -- to the chief


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 73 of
                                     140

                                                                      Page 73
        1         and to the city attorney, those are the
        2         ones I'm aware of.
        3    BY MR. SWITKES:
        4         Q.    Okay.    So if those were not received,
        5    are you aware of any other communication that
        6    was given to anybody at the City of Miami
        7    Beach of the event that was going to be held
        8    on June 24, 2018?
        9         A.    Give me one second.       I'm going to do
       10    some quick research here.
       11               Here we go, October -- October 2018
       12    -- no, that's -- that's this one, never mind.
       13         Q.    That would be numerous months --
       14         A.    I believe there was a previous
       15    communication with the City of Miami Beach
       16    over an illegal sign or ordinance a few years
       17    ago explaining to them the requirements of
       18    Florida law and the right to bear arms.           I'm
       19    looking to see if I have that.
       20               Oh, that was North Miami Beach.
       21               All right.     Yeah, I remembered some
       22    Miami Beach communication, but that was North
       23    Miami Beach that I'm thinking of, so never
       24    mind.
       25         Q.    Okay.    In the lawsuit, and I assume


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 74 of
                                     140

                                                                      Page 74
        1    central to your mission, you're familiar with
        2    Florida Statute 790?
        3         A.    Of the chapter, yes, I'm familiar
        4    with it.
        5         Q.    Okay.    And are there any exceptions
        6    to the statute that you have previously read
        7    about the authorization to have -- carry a
        8    firearm while one is fishing, hunting or
        9    camping or going to or from fishing, hunting
       10    or camping?
       11         A.    No, they're not.      That's contained in
       12    790 -- that's contained in 790.25.          It's in
       13    the exact same subsection that gives you the
       14    right to have the firearm in your home and the
       15    exact same section that gives police officers
       16    the right to carry while on duty.
       17               So there -- there are really no
       18    exceptions to those provisions.
       19         Q.    That's not the case, sir, are you
       20    aware of 790 that prohibits persons who have
       21    committed a felony from obtaining possession
       22    of a firearm even if they're fishing,
       23    hunting --
       24         A.    I will -- I will rephrase.        For
       25    anyone who is a lawful -- who is in lawful


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 75 of
                                     140

                                                                        Page 75
        1    possession -- who may lawfully possess a
        2    firearm.
        3         Q.    Okay.    But that's not the only
        4    exception under 790, is it, sir?          There are a
        5    number of exceptions, correct?
        6         A.    For -- for what we generally term as
        7    prohibited individuals, that -- that would be
        8    felons and the like.
        9         Q.    Well, there's also provisions if
       10    using a firearm while one is under the
       11    influence of alcoholic beverages, chemicals --
       12         A.    That's -- that's -- that's using a
       13    firearm.    Use of a firearm has a very distinct
       14    legal meaning.      The use of a firearm is a term
       15    -- is a legal term of art and I think you're
       16    misusing it.
       17               THE COURT REPORTER:       Excuse me,
       18         gentlemen, you're -- you're cutting each
       19         other off.     I'm not getting the end of a
       20         sentence, the beginning of an answer.           Can
       21         you just take one second and let each
       22         other finish your thoughts.
       23    BY MR. SWITKES:
       24         Q.    Mr. Caranna, I didn't give you the
       25    typical scenario when I first started that I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 76 of
                                     140

                                                                      Page 76
        1    give in a deposition because you indicated
        2    you've given depositions before.          But not for
        3    my benefit, but before -- before we give any
        4    response, please let my question be fully
        5    asked and then take a breath and then I'll
        6    give you the opportunity to answer as long as
        7    you have, but the poor court reporter can't
        8    take us both down when we speak over each
        9    other, okay?
       10         A.    Certainly.     Never done it by Zoom
       11    before, so the timing is a little bit
       12    different than eyeball to eyeball.
       13         Q.    The court reporter can't kick you
       14    under the table to tell you to wait until I'm
       15    finished, so you have to do that on Zoom
       16    voluntarily.
       17         A.    It would not be the first time that
       18    Eric has had to kick me.
       19         Q.    Yeah.    There are other prohibitions
       20    under 790 that specifically felons are not
       21    allowed to possess a firearm even if they're
       22    fishing, hunting or camping or going to and
       23    from, correct?
       24               MR. FRIDAY:     Object to form.
       25               THE WITNESS:     Unless -- unless it's


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 77 of
                                     140

                                                                      Page 77
        1         an antique firearm.
        2    BY MR. SWITKES:
        3         Q.    Delinquents, under 790.23, are
        4    prohibited from doing that, correct?
        5               MR. FRIDAY:     Object to form.
        6               THE WITNESS:     The -- the -- yes,
        7         depending on how -- how delinquent --
        8         delinquent is defined, but that is one --
        9         that is one of the exceptions.
       10    BY MR. SWITKES:
       11         Q.    Under 790.33, possession of a firearm
       12    and ammunition is prohibited when a person is
       13    subject to an injunction against committing
       14    acts of domestic violence, stalking or cyber
       15    stalking; isn't that correct?
       16         A.    Yes, those -- those are -- I think
       17    the law speaks for itself there.
       18         Q.    Okay.    There's another provision for
       19    possession of a firearm or ammunition by a
       20    violent career -- violent career criminal is
       21    unlawful, correct?
       22         A.    Again, I think that law speaks for
       23    itself.
       24         Q.    So when one is on a fishing pier
       25    and/or camping or hunting, police authorities


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 78 of
                                     140

                                                                      Page 78
        1    still are authorized to make additional
        2    inquiries about whether or not that person is
        3    prohibited from having a firearm; isn't that
        4    correct?
        5         A.    No, that's not correct.
        6         Q.    Okay.    So if a felon is -- got a
        7    fishing rod in the water and holding the
        8    fishing rod and he has a firearm on his hip --
        9         A.    If they know him to be a felon before
       10    they approach him, then absolutely they can
       11    effectuate an arrest.       However, you have to
       12    have a reasonable articulable suspicion that
       13    someone is in the commission of a crime in
       14    order to conduct an investigatory stop, that's
       15    step one of Terry.
       16         Q.    Okay.    So you're saying that if five
       17    people show up on a pier where tens of
       18    thousands, if not well over a hundred thousand
       19    people are going to go in and out of that
       20    port, the officer doesn't have a reasonable
       21    suspicion when complaints are made by
       22    individuals that there's armed individuals on
       23    the pier overlooking the port?
       24               MR. FRIDAY:     Object to form.
       25               You may go head and answer.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 79 of
                                     140

                                                                      Page 79
        1               THE WITNESS:     City of Miami Beach is
        2         already been -- been in court on improper
        3         stops such as these and lost at the 11th
        4         Circuit.    They should well know that this
        5         goes to -- it is a totality of the
        6         circumstance standard and when you have
        7         someone who is prima facia engaged in
        8         fishing, they're holding fishing poles in
        9         their hands, they're on a fishing pier
       10         with gear in the water, that given the
       11         totality of the circumstance then, no,
       12         there's no reasonable suspicion that a
       13         crime is afoot.
       14               There's multiple cases, longstanding
       15         cases saying that it is a totality of the
       16         circumstance standard and that seeing a --
       17         seeing an armed fisherman does not rise to
       18         suspicion of a crime.
       19               There's tons of case law.        I'm sure
       20         Eric will wind up at some point pointing
       21         that case law out, so, yes, it's well
       22         established.
       23               And again, we've been doing this for
       24         over ten years, the -- the -- how we've
       25         been doing this over ten years in


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 80 of
                                     140

                                                                      Page 80
        1         educating the public, educating the police
        2         departments and educating our own members,
        3         a decade is certainly enough notice of
        4         something that was never illegal.
        5               You know, saying they have a right to
        6         just come and check somebody, that's like
        7         saying you can pull over every car you see
        8         and see if they've got a valid driver's
        9         license or if maybe they're carrying
       10         drugs.    We've -- the only fishing
       11         expedition that's authorized here is the
       12         one with our guys with fishing licenses.
       13    BY MR. SWITKES:
       14         Q.    Are you done?
       15         A.    I am.
       16         Q.    Okay.    You mentioned the term
       17    "totality of the circumstances," are you
       18    saying that that is not law?
       19         A.    I'm saying --
       20               MR. FRIDAY:     Object to the form.
       21               THE WITNESS:     -- it is law.
       22    BY MR. SWITKES:
       23         Q.    Okay.    So you're making an individual
       24    determination of what the totality of the
       25    circumstances are.       If individuals had


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 81 of
                                     140

                                                                      Page 81
        1    complained to the City of Miami Beach
        2    authorities that there were five armed men on
        3    the fishing pier -- you're aware of some
        4    terrorist activities that have taken place in
        5    the recent past?
        6               MR. FRIDAY:     Object to form.
        7               You can answer.
        8               THE WITNESS:     Am I aware of terrorist
        9         activities?     Yeah, I didn't tell you what
       10         I did -- did in the military.         I am an
       11         infantryman with multiple combat
       12         deployments, I know a thing or two about
       13         terrorism.
       14    BY MR. SWITKES
       15         Q.    Okay.    As an infantryman, did you
       16    confront terrorists?
       17         A.    I have -- I have confronted
       18    terrorists overseas, yes.
       19         Q.    For which --
       20         A.    I have done anti-terrorism duty, I've
       21    done dignitary protection duties.
       22         Q.    Okay.    And what --
       23         A.    I'm -- I'm well -- I'm -- I'm well
       24    aware of many terrorist modus operandi.
       25         Q.    What does a terrorist look like?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 82 of
                                     140

                                                                      Page 82
        1         A.    You or me, unfortunately.
        2         Q.    And there are certain places that are
        3    more sensitive and dangerous than others,
        4    would you admit that?
        5         A.    I would admit that there are -- there
        6    are places that are sensitive.
        7         Q.    And would you admit that the Port of
        8    Miami, with tens of thousands of cruise ship
        9    passengers going right past the pier on any
       10    given day poses a significant terrorist
       11    threat, potentially?
       12               MR. FRIDAY:     Object to form.
       13               THE WITNESS:     You've asked me this
       14         exact question earlier and I will give you
       15         the same answer, I don't think that the
       16         waterway attached to the port is anymore
       17         sensitive than the road attached to the
       18         airport.    I don't think that the port --
       19         the area surrounding the secure sensitive
       20         area where there is security and
       21         background -- and -- and checks, that --
       22         that is the sensitive place inside the
       23         secure area.     The nonsecure areas have not
       24         been designated by the government as
       25         sensitive places, otherwise, they would


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 83 of
                                     140

                                                                      Page 83
        1         have been secured.
        2    BY MS. SWITKES:
        3         Q.     How far is the pier at South Pointe
        4    Park from the waterway which is the exit and
        5    entrance to the Atlantic Ocean, to your
        6    knowledge?
        7                MR. FRIDAY:    Object to form.
        8                THE WITNESS:    I -- I could not tell
        9         you.
       10    BY MR. SWITKES:
       11         Q.     Weren't you there?
       12         A.     I wasn't -- I wasn't taking geography
       13    notes at the time.
       14         Q.     Well, I'm asking you from simple
       15    observing.
       16         A.     Not -- not something that I made any
       17    particular note of.
       18         Q.     Did you notice that the port -- the
       19    entrance to the port, which is called
       20    Government Cut, has rock jetties on both sides
       21    of that entrance?
       22         A.     Yes, yes, I noted --
       23                MR. FRIDAY:    Object to form.
       24                THE WITNESS:    -- the jetty.
       25    BY MR. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 84 of
                                     140

                                                                      Page 84
        1         Q.    And that's incredibly close to the
        2    pier where you went subsequent to this event;
        3    correct?
        4               MR. FRIDAY:     Object to form.
        5               THE WITNESS:     Yes.    In fact, some --
        6         I believe some people were fishing off of
        7         the jetty.
        8    BY MR. SWITKES:
        9         Q.    Okay.    But I'm talking about distance
       10    rather than people fishing.
       11         A.    Yes, it -- yes, it was very nearby.
       12         Q.    Okay.    And as a former military
       13    individual, would you admit that someone who
       14    was wanting to commit an act of terrorism
       15    could stand on that pier with a fishing rod
       16    and pose a serious threat to the traffic
       17    coming in and out of that port?
       18               MR. FRIDAY:     Object to form.
       19               THE WITNESS:     Actually it'd be kind
       20         of -- no, if -- if I was -- if I was
       21         coordinating protection of the port --
       22         and, you know, facility protection was one
       23         of the additional duties that we had from
       24         time to time -- no, that's -- that's not
       25         going to be my biggest concern, my biggest


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 85 of
                                     140

                                                                      Page 85
        1         area of concern.
        2               If it's the only way in and out of
        3         the port, then, as a potential chokepoint
        4         that might be some kind of an issue, but I
        5         don't believe it is the only way in and
        6         out of the port.      And a -- honestly, a guy
        7         -- a guy on the pier or the jetty, it's an
        8         awfully big waterway there, it's going to
        9         take a lot more than just one person to
       10         knock out that entire waterway.         We're
       11         talking some major military hardware to do
       12         -- to effectuate that kind of an attack.
       13    BY MR. SWITKES:
       14         Q.    What do you mean take out --
       15         A.    Well, you're -- you're -- you're
       16    asking about the security, whether that's a
       17    large security concern given my military
       18    experience.     And if you're talking about that
       19    type of security, I'm talking about what would
       20    be done to deny use and destroy something.
       21         Q.    What about potential harm to tens of
       22    thousands of passengers that you admit line up
       23    on the side of the ship watching the city
       24    they're leaving as they're coming and going
       25    out of that one entrance to the cruise ship


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 86 of
                                     140

                                                                      Page 86
        1    port --
        2               MR. FRIDAY:     Object to form.
        3    BY MR. SWITKES:
        4         Q.    -- do you see any potential threat to
        5    those people by people on that pier with
        6    weapons?
        7         A.    No, none whatsoever.
        8         Q.    Really?
        9         A.    I carry -- I carry a gun every day,
       10    and is anyone at -- at risk because I own a
       11    gun?
       12         Q.    What does that have to do with the
       13    threat --
       14               MR. FRIDAY:     Objection,
       15         argumentative.
       16               THE WITNESS:     Who's making a threat?
       17    BY MR. SWITKES:
       18         Q.    So if individuals on the beach or
       19    individuals on the pier felt threatened by the
       20    five members of Florida Carry on the pier that
       21    day, you're saying that fear is irrational?
       22               MR. FRIDAY:     Object to form.
       23               THE WITNESS:     Precisely.     I -- I
       24         can't speak to someone else's focus.
       25    BY MR. SWITKES:


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 87 of
                                     140

                                                                      Page 87
        1         Q.    Well, why do you send a notice out?
        2               I thought you were saying if you
        3    don't send a notice out, experience has
        4    indicated to you, that sometimes, when people
        5    complain about seeing armed men, the police
        6    are called, I thought that was your prior
        7    testimony?
        8               MR. FRIDAY:     Object to form.
        9               THE WITNESS:     That -- actually --
       10         actually that's very rare, but should it
       11         happen, and we know from other states or
       12         incidents where that has happened, we --
       13         we generally want to make sure the police
       14         know that if they get a false report --
       15         there was an incident in Tampa many years
       16         ago where someone called, made a false
       17         report to police saying that a bunch of
       18         guys were on the pier and they kidnapped
       19         two little girls.      Those two little girls
       20         belonged -- were the daughters of one of
       21         my board of directors members and they
       22         were out there enjoying a day of fishing.
       23         It was a false police report.
       24               The police in that -- in that
       25         incident walked out to the pier, had a big


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 88 of
                                     140

                                                                      Page 88
        1         smile, had a laugh about the false report
        2         and I believe gave the person who gave
        3         them the false report a warning.
        4    BY MR. SWITKES:
        5         Q.    Okay.    So let's assume in your
        6    scenario you just gave, there is an individual
        7    that presumes there's a kidnapping and the
        8    people that are in custody of those two
        9    individuals are armed.       Are you saying that
       10    the officers would not be justified in taking
       11    their arms out and holding those alleged
       12    kidnappers at gunpoint until they determine
       13    that it was not in fact what it was reported?
       14               MR. FRIDAY:     Object to form.
       15               THE WITNESS:     Based on -- based on an
       16         unreliable witness report, no, that would
       17         not be justified and there's plenty of
       18         case law on that.
       19               Pardon me, could we just take a quick
       20         break?
       21               MR. SWITKES:     Oh, of course.      We'll
       22         take a five-minute break.
       23               THE WITNESS:     All right.     Thank you.
       24               (Recess taken.)
       25    BY MR. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 89 of
                                     140

                                                                      Page 89
        1         Q.    So, sir, when you previously used the
        2    term "totality of the circumstances," you're
        3    -- you're not professing that you have any law
        4    degree or an expert in constitutional law, are
        5    you?
        6         A.    No, I do not have a law degree.          I
        7    have been certified as a court expert on the
        8    legislative history and statutory construction
        9    of Chapter 790, though.
       10         Q.    Okay.    And certainly your definition
       11    of reasonable suspicion is not made based upon
       12    any expertise in law enforcement, correct?
       13         A.    Only from my previous criminal
       14    justice classes and experience but, again, I'm
       15    not an attorney.
       16         Q.    Criminal justice courses you took in
       17    undergraduate?
       18         A.    Yes.
       19         Q.    Okay.    Questions that were asked of
       20    you, and I believe you are the person --
       21    although these were not sworn, I don't think,
       22    your answers to interrogatories, do you recall
       23    being asked:      Have you heard or are you aware
       24    of any oral, written or recorded statements --
       25    it's Number 6, rather than me reading the


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 90 of
                                     140

                                                                      Page 90
        1    whole question, do you recall that question?
        2         A.    Let's see.     You're not talking about
        3    the one on the -- the deposition, you're
        4    talking about the previous request for
        5    production?
        6         Q.    Interrogatories, the written ones.
        7         A.    Interrogatories?      Let me see if I
        8    have those handy.
        9               Okay.    And you should have a signed
       10    copy.     You -- perhaps you got a -- got the
       11    wrong version, but there is a signed copy.
       12         Q.    Good.
       13         A.    So if -- if -- if that was just
       14    a-sent-the-wrong-version error, I think that's
       15    all that was, because I did -- I did -- I'm
       16    looking at the one I signed.
       17         Q.    Number 6.
       18         A.    Number 6.
       19         Q.    On page five.
       20         A.    Thank you.
       21         Q.    The question's actually on four, the
       22    response is on five.
       23         A.    Okay, this is a bit lengthy.         Have
       24    you heard or are you aware of any oral,
       25    written or recorded statements, including, but


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 91 of
                                     140

                                                                      Page 91
        1    not limited to, affidavits, narrative
        2    statement, report, recording, memorandum, or
        3    other document made by any person concerning
        4    any issue in this lawsuit?        If so, identify
        5    them by name.
        6               Okay.
        7         Q.    So if you turn to page five --
        8         A.    Uh-huh.
        9         Q.    -- look at what you've said, you then
       10    quoted Chief Oats in, I believe A; is that
       11    correct?
       12         A.    Yes, these were public statements
       13    that he made.
       14         Q.    And you totally -- well, let me ask:
       15    What's your opinion of his answer, Number A --
       16    Letter A?
       17         A.    I think it's fairly tone deaf.         When
       18    you're talking about people assembled for
       19    First Amendment purposes, who are also
       20    exercising their Second Amendment right, but
       21    there -- there's a lot going on in this
       22    country right now about First Amendment
       23    rights, the right to assembly, and, honestly,
       24    for some police misbehavior where they haven't
       25    taken proper respect for people's rights.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 92 of
                                     140

                                                                      Page 92
        1         Q.    Try to limit --
        2         A.    Yeah, this -- this isn't, obviously,
        3    unique to us.
        4         Q.    -- to this case.      I really don't want
        5    to hear a commentary on what's going on in the
        6    United States right now, okay?
        7               MR. FRIDAY:     Object to form.      He's
        8         answering the question.
        9               THE WITNESS:     I'm -- I'm sorry, you
       10         said you would allow me to answer and not
       11         interrupt me.     Can we please stick to
       12         that?
       13    BY MR. SWITKES:
       14         Q.    Well, I want to -- we'll be going all
       15    day if you're giving me your interpretation of
       16    what's going on in the United States today,
       17    but go right ahead.
       18         A.    You're asking me about the public
       19    statements of the chief of police on their
       20    actions in assaulting my members, so I think a
       21    lot of what's going on here and my impressions
       22    with this state -- with his statement, then
       23    and now, are colored by current events.
       24         Q.    We're talking about his statement
       25    about the events of June 24, 2018, so


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 93 of
                                     140

                                                                      Page 93
        1    commentary on current events is really not
        2    necessary.
        3               I'm asking you about his statement.
        4         A.    My impression of the statement is
        5    that it is completely tone deaf, it gives no
        6    respect to peoples' First or Second Amendment
        7    rights, and this presumption that all who
        8    aren't -- that anyone who we don't know, that
        9    we're going to presume that they are a felon
       10    or a criminal or a terrorist is frankly the --
       11    it's -- it's sickening.
       12         Q.    Is Florida Carry[sic] an open carry
       13    state?
       14         A.    I'm sorry, is Florida an open carry
       15    state, is that -- was that your question?
       16         Q.    Yes, sir.
       17         A.    Generally, no.
       18         Q.    Okay.    If Florida Carry is not an
       19    open carry state --
       20               MR. FRIDAY:     Object to form.
       21               Bob, do you want to rephrase what you
       22         said, because that's not even going to
       23         work.
       24    BY MR. SWITKES:
       25         Q.    I didn't even ask it yet, so --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 94 of
                                     140

                                                                      Page 94
        1         A.    You asked if Florida Carry is a
        2    state.
        3         Q.    Okay.    An open carry -- thank you for
        4    correcting me.      It's late on a Friday
        5    afternoon.
        6         A.    Understandable.
        7         Q.    Open carry is not the law in the
        8    State of Florida, correct?
        9         A.    Well --
       10               MR. FRIDAY:     Object to form.
       11               THE WITNESS:     -- it is when you are
       12         hunting, camping, fishing, at your own
       13         home, or at a range or going to and from
       14         any of those activities.
       15    BY MR. SWITKES:
       16         Q.    Okay.
       17         A.    Also with a long gun in -- in your
       18    vehicle.
       19         Q.    Okay.    Other than that, this is not
       20    an open carry state, like Texas is; correct?
       21         A.    Funny enough, Texas wasn't really an
       22    open carry state until fairly recently.
       23    They're one of the more restrictive in that
       24    they require a license to open carry a
       25    handgun, but no license to open carry a rifle.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 95 of
                                     140

                                                                      Page 95
        1    Open carry rifle has always been legal in
        2    Texas.
        3         Q.    And so if officers believe that six
        4    individuals, or five individuals
        5    (inaudible) --
        6               MR. FRIDAY:     Object to form.
        7               THE COURT REPORTER:       I'm sorry, I
        8         need that question again because it was
        9         broken up.
       10               MR. SWITKES:     I don't know if I'm
       11         going to say it correctly.        What did you
       12         get to, Sonnia?
       13               (Question read back.)
       14    BY MR. SWITKES:
       15         Q.    -- are on a pier and have open carry
       16    weapons visible to the public who have now
       17    called their attention to it and are concerned
       18    and in fear of those individuals, that doesn't
       19    create reasonable suspicion in your mind?
       20               MR. FRIDAY:     Object to form.
       21               THE WITNESS:     Again, there is case
       22         law out of South Florida that an
       23         unreliable tip that someone is armed does
       24         not justify a stop.       Even -- even if they
       25         were concealing it and that was even


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 96 of
                                     140

                                                                      Page 96
        1         before licensure became an element of the
        2         crime, when it was just an affirmative
        3         defense, it always went to the totality of
        4         the circumstance whether or not it is more
        5         likely than not that someone is breaking
        6         the law.
        7    BY MR. SWITKES:
        8         Q.    What about reasonable suspicion,
        9    you're saying officers don't have reasonable
       10    suspicion when it's reported that individuals
       11    saw five armed men on the pier and they're
       12    afraid of them --
       13               MR. FRIDAY:     Object to form.
       14               THE WITNESS:     So it's my
       15         understanding that the park -- that the
       16         city employee, the park -- the park ranger
       17         reported the men on the pier.         I did not
       18         -- I was not aware that he said that he
       19         was in fear of them, because he came out
       20         and had quite a -- quite a long and
       21         friendly conversation with our -- with our
       22         members out there, that's on the video.
       23         So I'm not sure where this -- this report
       24         that someone was in fear is coming from.
       25    BY MR. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 97 of
                                     140

                                                                       Page 97
        1         Q.    You think that the park ranger just
        2    happened to show up on the pier or that
        3    somebody called his attention to the people on
        4    the pier with weapons?
        5               MR. FRIDAY:     Object to form.
        6               THE WITNESS:     I'm -- I'm not going to
        7         speculate on -- I wouldn't have knowledge
        8         of that.
        9    BY MR. SWITKES:
       10         Q.    According to the complaint,
       11    notification was given to the City of Miami
       12    Beach approximately three weeks prior to
       13    June 24, 2018, do you now know that's not the
       14    case?
       15               MR. FRIDAY:     Object to form.
       16               THE WITNESS:     No, I don't know that
       17         that's not the case, whether they
       18         successfully read it or not.         You know,
       19         giving notification and whether or not you
       20         read it are two different things.          I think
       21         you deal with that a lot in legal practice
       22         where notifications are sent.         It doesn't
       23         matter if it's read or not.        You got
       24         things like the mail rule, the email rule,
       25         and, you know, here we're dealing with law


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 98 of
                                     140

                                                                      Page 98
        1         enforcement and attorneys --
        2    BY MR. SWITKES:
        3         Q.    I don't understand what that shrug
        4    means.
        5         A.    I'm sorry?
        6         Q.    I don't understand what your shrug
        7    meant.    You answered -- you started giving an
        8    answer and then you shrugged your shoulders,
        9    which I told you the court reporter can't --
       10         A.    That was to indicate that -- that --
       11    the shrug was to indicate that I'm surprised
       12    that you asked -- are confusing the difference
       13    between a notification and whether or not that
       14    notification gets read.
       15               You're asking -- you're saying that
       16    they didn't get the notification.          Actually
       17    their email server logs prove that they did in
       18    fact receive it.      Whether or not they read it
       19    is another issue.
       20               But did they receive the
       21    notification, I think they've actually
       22    admitted that they received it, it's just
       23    whether or not they read it.
       24         Q.    So the evidence is, is that the
       25    format that Mr. Philpot sent it in somehow


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 99 of
                                     140

                                                                      Page 99
        1    could not be opened, that's what the evidence
        2    is, that's --
        3         A.    Right.    And -- and if -- and if they
        4    were unable to read it then that's certainly
        5    regrettable.
        6         Q.    Certainly you understood when I told
        7    you before that poor Sonnia is trying to take
        8    us down simultaneously and that can't happen.
        9         A.    I'm -- I'm sorry, that was a little
       10    muffled or...
       11         Q.    You are talking over my question.
       12    Both of us can't talk at the same time.
       13         A.    Wasn't my intent.      There may have
       14    been some delay.
       15         Q.    Okay.    So wait until you see me stop
       16    talking and then you can give your response,
       17    okay?
       18         A.    Certainly.
       19               THE COURT REPORTER:       Mr. Switkes,
       20         what's happening is you're continuing with
       21         your question and when he starts talking,
       22         he just cuts you off, so I'm not getting
       23         the end of your question because I can't
       24         hear it, it's not because there are two
       25         voices.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 100 of
                                     140

                                                                      Page 100
         1               MR. SWITKES:     Okay.   So in this
         2        method you're just cutting off my
         3        question, which is not going to be any
         4        worse than actually talking over me but
         5        it's the same thing, she can't get us both
         6        down.    So please give me the courtesy of
         7        letting my question be completely asked
         8        before you interrupt, okay?
         9               THE WITNESS:     Certainly.    It was not
       10         my intent, I apologize.
       11     BY MR. SWITKES:
       12         Q.     Okay.   The evidence, as indicated in
       13     Mr. Philpot's deposition is, the method he
       14     used to send it could not be opened by either
       15     the city attorney or the police department.
       16     There's a difference between receiving
       17     something and not reading it and a message
       18     being sent in a form that can't be opened,
       19     would you admit that?
       20         A.     Yes.
       21         Q.     Okay.   You admit that all of the
       22     Florida Carry members that were there, except
       23     Mr. Devine, had firearms, correct?
       24         A.     To the best of my knowledge.        I
       25     haven't taken an inventory of what they were


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 101 of
                                     140

                                                                      Page 101
         1    carrying or weren't carrying.
         2        Q.     Well, that's in the complaint that
         3    you have filed, sir.
         4        A.     Again, that -- that's for their
         5    individual part of the complaint.         I'm -- I'm
         6    testifying what I have actual knowledge of.
         7        Q.     Well, Florida Carry is the plaintiff
         8    in this case, sir.
         9        A.     I'm sorry, you -- you cut off.
       10         Q.     Florida Carry is a Plaintiff in this
       11     case and those are the communal facts that
       12     have been pled, sir, are you aware of that?
       13         A.     If -- if -- if that was a part of the
       14     facts in common then that -- you know, then so
       15     be it.    I am merely stating that I did not
       16     keep an inventory of what -- of precisely who
       17     was carrying what.
       18         Q.     All you have to do is look at your
       19     complaint, sir, but let's move on to the next
       20     one.
       21         A.     In that case I believe the complaint
       22     speaks for itself.
       23         Q.     Okay.   In another section you talk
       24     about photos of the serial numbers of the
       25     weapons was taken.      And you believe that's a


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 102 of
                                     140

                                                                      Page 102
         1    violation of their rights?
         2        A.     Yes, we have a -- a statute that --
         3    that prohibits -- no more can you necessarily
         4    take photos of -- of people's firearm serials
         5    -- serial numbers, than can an officer turn
         6    around their television set to take pictures
         7    of the serial numbers on the back of the TV.
         8        Q.     Under 790 officers have a right to do
         9    a reasonable investigation as to whether the
       10     person's a felon, don't they?
       11                MR. FRIDAY:     Object to form.
       12                THE WITNESS:     I think you're calling
       13         for a legal conclusion, but I would -- but
       14         I would say that would be given the
       15         totality of the circumstance if there's
       16         been -- if something has given rise to a
       17         reasonable suspicion that someone may be a
       18         felon.    You can't just assume that people
       19         are felons because you see them.
       20     BY MR. SWITKES:
       21         Q.     Do officers have a right to determine
       22     whether or not there's an outstanding domestic
       23     violence injunction against individuals open
       24     carrying?
       25                MR. FRIDAY:     Object to form.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 103 of
                                     140

                                                                      Page 103
         1               THE WITNESS:     There are many things
         2        that people with injunctions against them
         3        can't do.     Just because you see someone
         4        doing something that could be potentially,
         5        hypothetically enjoined by a court doesn't
         6        mean that you can search everyone.
         7    BY MR. SWITKES:
         8        Q.     Could you answer my question?
         9               MR. FRIDAY:     I believe he did, Bob.
       10     BY MR. SWITKES:
       11         Q.     Would the officers have a right to
       12     determine someone open carrying, whether they
       13     have a domestic violence injunction against
       14     them, yes or no?
       15                MR. FRIDAY:     Object to form.
       16                THE WITNESS:     Not -- not without some
       17         reasonable suspicion that this is a person
       18         who is the subject of a domestic violence
       19         order, then no.
       20     BY MR. SWITKES:
       21         Q.     Do they have the right to verify
       22     whether the person has an active fishing
       23     license?
       24                MR. FRIDAY:     Object to form.
       25                THE WITNESS:     Depending on the day,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 104 of
                                     140

                                                                      Page 104
         1        perhaps.     If there -- and I'm not sure on
         2        the exact FWC law whether that's
         3        enforceable by local officials or not.
         4               There are some state statutes that
         5        are not necessarily enforceable by local
         6        police officials.       I'd have to know more
         7        about that.     I think it kind of calls for
         8        a legal conclusion, though.
         9    BY MR. SWITKES:
       10         Q.     One of the members that day had a
       11     concealed weapon, do they have a right to
       12     check whether they have an active and current
       13     concealed firearms license?
       14                MR. FRIDAY:     Object to form.
       15                You can answer.
       16                THE WITNESS:     Not without more, no.
       17                In fact, we just had a case on
       18         exactly that point out of the -- out of
       19         the 1st DCA.
       20     BY MR. SWITKES:
       21         Q.     You mentioned before that the pier
       22     was closed and you gave the reason being that
       23     it was specifically so your members that were
       24     there on June 24, 2018 couldn't fish any
       25     longer.    What is that based on?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 105 of
                                     140

                                                                      Page 105
         1        A.     I'm not saying it's so they couldn't
         2    fish any longer.      I'm saying it was to disrupt
         3    their right to assembly, and including going
         4    fishing while they were doing so.
         5               But, yeah, they closed the pier and
         6    did not reopen it until everyone who they
         7    suspected to be our members left.         Once they
         8    left someone else, who they were not aware of
         9    who was affiliated with us, reported that the
       10     pier was reopened once everyone that they knew
       11     about left.
       12         Q.     Who is that?
       13         A.     The police --
       14         Q.     No, no, no, who was the person that
       15     reported that they waited for all of the
       16     Florida Carry members to leave before they
       17     reopened?
       18         A.     I do not recall the name off the top
       19     of my head.    I'd have to go back and -- I'd
       20     have to go back and research that.
       21         Q.     You have documents to that effect?
       22         A.     I'm sorry?
       23         Q.     Do you have any documentary evidence
       24     of that?    Email?
       25         A.     I've -- I've -- I've got -- I spoke


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 106 of
                                     140

                                                                      Page 106
         1    to them on the phone.       I don't know that I
         2    have any video or anything along those lines.
         3        Q.     I'm not talking about video, I'm
         4    talking about some communication, email, fax,
         5    text message?
         6               THE WITNESS:     Eric, I think you're
         7        going to have privilege here.
         8               MR. FRIDAY:     Sorry.   Object --
         9        objection, attorney/client privilege if
       10         it's something I told him, Bob --
       11                MR. SWITKES:     No, no, I'm not talking
       12         -- he didn't indicate that Eric Friday was
       13         there and saw that the pier was reopened.
       14         He specifically referred to an individual
       15         that contacted him that he was there and
       16         that the pier was reopened after it was
       17         certain that all of the Florida Carry
       18         members had left, it's the person that
       19         gave him that communication, not you,
       20         Mr. Friday.
       21                MR. FRIDAY:     Oh, I got you.
       22                Mr. Caranna, do you -- do you
       23         remember if somebody other than myself
       24         gave you some information about whether or
       25         not the pier was reopened?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 107 of
                                     140

                                                                      Page 107
         1               THE WITNESS:     I -- I believe we were
         2        both talking to this individual at the
         3        same time.     It's been a while.
         4    BY MR. SWITKES:
         5        Q.     My question was:      Do you have an
         6    email, fax, text message or anything to
         7    indicate who that individual was?
         8        A.     I don't know for sure.       I'd have to
         9    search my records.      I will search my records.
       10     I will make sure that anything that I have
       11     gets to Eric and we --
       12                MR. FRIDAY:     Bob, just -- sorry, go
       13         ahead, Mr. Caranna.
       14                THE WITNESS:     Yeah, and -- and we can
       15         just move forward with that as
       16         appropriate.
       17                MR. FRIDAY:     Mr. Switkes, I honestly
       18         do not recall where that information came
       19         from.    I will check my notes as well and
       20         as long as it's something that's not
       21         privileged or I can identify the exact
       22         source -- it may even have been from one
       23         of your documents or news report, I don't
       24         recall exactly.      But I will see if I can
       25         find the underlying basis for that


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 108 of
                                     140

                                                                      Page 108
         1        allegation in the complaint and let you at
         2        least know where it came from or that it's
         3        privileged in some way and give you a
         4        privilege log on it.
         5               MR. SWITKES:     I don't think the
         6        identity of the person can possibly be --
         7               MR. FRIDAY:     I don't -- I don't
         8        remember.
         9               MR. SWITKES:     Okay.
       10                MR. FRIDAY:     It may be, I -- I just
       11         don't remember.      I will find out and get
       12         you some answer somehow of some type on
       13         that particular question as to basis for
       14         that allegation.
       15                THE WITNESS:     I will say this, there
       16         were a number of voices on the phone that
       17         day with us getting a lot of information
       18         very quickly, so -- so it may be hard to
       19         sort out, but I will see if we took any
       20         specific notes on that.
       21     BY MR. SWITKES:
       22         Q.     Just so you're aware, Mr. Friday is
       23     aware, that Rule 26 requires you to produce
       24     that information even if it hadn't been
       25     originally produced --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 109 of
                                     140

                                                                      Page 109
         1          A.   Sure.
         2          Q.   -- so you'll do that and we'll move
         3    on.
         4          A.   Certainly.    Your -- your question
         5    spurred that memory, so we -- we will
         6    certainly look into it.
         7          Q.   Are you aware of any of the fishermen
         8    or anywhere of any Florida Carry members that
         9    stayed in Miami Beach and fished after the
       10     incident with the police officers?
       11           A.   I really didn't keep track of their
       12     subsequent -- their subsequent activities,
       13     except for the event that we had a few weeks
       14     later.
       15           Q.   Okay.   So you're unaware of the fact
       16     that one of the members of Florida Carry that
       17     was there that day went out onto the jetty and
       18     fished after the incident?
       19           A.   I am -- I am aware of that one.
       20           Q.   Do you know who that individual was?
       21           A.   I don't recall off the top of my head
       22     which one it was.
       23           Q.   There's another allegation that the
       24     City of Miami Beach had a policy of detaining
       25     lawfully armed citizens, what basis do you


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 110 of
                                     140

                                                                      Page 110
         1    have for that allegation?
         2        A.     The chief's public statements that
         3    they would continue to do as they did to our
         4    lawfully armed members.
         5        Q.     But my question is preceding the
         6    event on June 24, 2018, the allegation is that
         7    the City of Miami Beach had a policy and
         8    practice of unlawfully detaining armed
         9    citizens, do you have any factual basis for
       10     that allegation, sir?
       11         A.     The statements of the police chief
       12     that -- that what they did was consistent with
       13     their policy.
       14         Q.     So the answer is you have no
       15     individual circumstances that you're aware of
       16     that the City of Miami Beach detained someone,
       17     an armed citizen, prior to June 24, 2018 and
       18     that was the policy?
       19                MR. FRIDAY:     Object to form.
       20                You can answer.
       21                THE WITNESS:     I'll -- I'll have to
       22         look at the case, but there is a previous
       23         case where City of Miami Beach unlawfully
       24         stopped someone who was -- who was
       25         carrying and that was one of the DCA


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 111 of
                                     140

                                                                      Page 111
         1        cases.    So, yeah, it's not unprecedented
         2        there.
         3               And given the statements of the chief
         4        of police saying that what they did was
         5        consistent with their existing policy,
         6        that certainly leads me to believe that if
         7        the chief says it's consistent with their
         8        existing policy, then that means that it
         9        predated the moment that they arrived on
       10         the pier.
       11     BY MR. SWITKES:
       12         Q.     But my question is:      Do you have any
       13     facts of any time the City of Miami Beach had
       14     a policy of detaining armed citizens other
       15     than your supposition on what the chief said?
       16                MR. FRIDAY:     Object to form.
       17                You can answer.
       18                THE WITNESS:     I'm -- I'm not aware
       19         of, off the top of my head, of any
       20         specific arrest other than -- and, again,
       21         I'm a little fuzzy on the case I read but
       22         I believe it was Miami Beach where this
       23         had previously happened.        So I think the
       24         facts of a case is certainly referenceable
       25         as reliable facts on an appellate case.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 112 of
                                     140

                                                                      Page 112
         1    BY MR. SWITKES:
         2        Q.     Are you aware of any other Florida
         3    Carry event where notification was given to a
         4    municipality but the notification was
         5    ineffective like it was in the case that we're
         6    talking about?
         7               MR. FRIDAY:     Object to form.
         8               You can answer.
         9               THE WITNESS:     Yeah, the -- Freeman v.
       10         Tampa.
       11     BY MR. SWITKES:
       12         Q.     So that Tampa case was before the
       13     City of Miami Beach case?
       14         A.     Yes.
       15         Q.     And what was the problem with the
       16     notification in the Tampa case?
       17         A.     No, there was no problem with the
       18     notification other than the fact that -- that
       19     after years of us submitting them -- or our
       20     local representative submitting them a monthly
       21     notification they asked us to stop sending the
       22     notification because they well knew that this
       23     was legal and there was an incident where two
       24     -- two officers got a little overzealous and
       25     came out and seized one of my members


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 113 of
                                     140

                                                                      Page 113
         1    illegally.
         2        Q.     And that was not because the
         3    notification was sent and it couldn't be
         4    opened.    That was because you ceased sending
         5    the notifications because they told you to,
         6    that's my understanding of what your answer
         7    just was.
         8        A.     No, it's not because we ceased
         9    sending the notifications.        It was because
       10     they failed to properly train their officers
       11     despite the notifications that they said that
       12     they no longer needed for us to send.
       13         Q.     So try to follow me, let's try to
       14     nail down this one question that I've asked a
       15     couple of times and we're not getting an
       16     answer.    Maybe it's my question, so I'll be
       17     glad to rephrase it.
       18                Are you aware of another circumstance
       19     where Florida Carry had an event and sent
       20     notification to the municipality but the
       21     notification could not be opened by the
       22     municipality, yes or no?
       23                MR. FRIDAY:     Object to form.
       24                THE WITNESS:     No.
       25     BY MR. SWITKES:


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 114 of
                                     140

                                                                      Page 114
         1        Q.     Do you have any information about the
         2    sign that was on the pier that day?
         3        A.     I believe we have a picture of it.
         4               It appears to be far newer than the
         5    preemption law.
         6        Q.     And do you have any photographs of
         7    any other sign in the City of Miami Beach at
         8    or around before the time of this event?
         9        A.     I have not searched my records for --
       10     for any previous violations with that.
       11     Certainly I can conduct that review.
       12         Q.     The signs, the signs themselves, do
       13     you have pictures of any other signs posted
       14     regarding the -- any weapons on public areas
       15     of Miami Beach other than the one sign on the
       16     pier that day?
       17                MR. FRIDAY:     Object to form.
       18                You can answer.
       19                THE WITNESS:     Again, I have not
       20         searched for possible signs at other
       21         locations throughout the city, I haven't
       22         searched my records for that.         We get
       23         literally hundreds -- in the early days,
       24         maybe 2010/2011, we used to get hundreds
       25         of these types of pictures every couple of


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 115 of
                                     140

                                                                      Page 115
         1        months.    Lately we get far fewer because
         2        we've had a lot of those signs taken down.
         3               Whether I have any records of that,
         4        not something that I've been searching in
         5        the context of this case up to now, but
         6        happy to conduct a records' review and
         7        find out if we have any others.
         8               MR. SWITKES:     Please do.    It's
         9        specifically for signs in the City of
       10         Miami Beach on the date of June 24, 2018
       11         and/or prior to that date regarding
       12         weapons, and specifically citing Florida
       13         Statute 790.      If you have any of those
       14         photographs please forward them to
       15         counsel.
       16                THE WITNESS:     I will.
       17                MR. SWITKES:     Thank you so much.
       18     BY MR. SWITKES:
       19         Q.     In regard to -- we touched on this
       20     before, terrorist acts, an officer approaching
       21     someone with a weapon, I think we can agree
       22     that you cannot identify a terrorist by
       23     looking at them, they come in different shapes
       24     and sizes, wouldn't that be fair to say?
       25                MR. FRIDAY:     Object to form.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 116 of
                                     140

                                                                      Page 116
         1               THE WITNESS:     Not -- not always.
         2    BY MR. SWITKES:
         3        Q.     I don't understand what that means.
         4        A.     You asked if you can identify a
         5    terrorist by looking at them and I responded,
         6    not always.
         7        Q.     Sometimes?
         8        A.     Yes, sometimes you can.
         9        Q.     Okay.   And what would be the
       10     prototype of a terrorist?
       11         A.     The gentleman with a --
       12                MR. FRIDAY:     Object to form.
       13                THE WITNESS:     -- suicide bomb vest on
       14         holding a -- a wired placard in his hand
       15         with certain writing adorning his clothing
       16         is usually a dead giveaway.
       17     BY MR. SWITKES:
       18         Q.     You've also seen individuals like
       19     that that have decided they want to die at the
       20     hands of the authorities, too, correct?
       21     You're aware of those cases?
       22         A.     I'm -- I'm -- I'm sorry, you were a
       23     little bit muffled there.
       24         Q.     Are you aware of cases of people
       25     holding phoney bomb kits and essentially --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 117 of
                                     140

                                                                      Page 117
         1    you've heard the term suicide by cop?
         2        A.     It's pretty -- it's pretty rare.
         3    Never heard of it being done in a group of
         4    people, but I'm -- I'm aware of suicide by
         5    cop.    I don't know that I recall anyone
         6    adorning themselves with a mock suicide vest,
         7    but I wouldn't be surprised to learn that that
         8    had happened at some point.        There are some --
         9        Q.     (Unintelligible).
       10         A.     -- there are of course some crazy
       11     people out there.
       12         Q.     Okay.   And by acknowledging that,
       13     would you admit that policing is a very, very
       14     very difficult job?
       15                MR. FRIDAY:     Object to form.
       16                THE WITNESS:     It -- it certainly is a
       17         difficult job.
       18     BY MR. SWITKES:
       19         Q.     And I think your previous statement
       20     was that security concerns for a port are only
       21     as to secure areas.
       22                MR. FRIDAY:     Object to form.
       23                THE WITNESS:     Everywhere has a secure
       24         concern, my home, the -- the oak tree down
       25         the street, it'd have security concerns.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 118 of
                                     140

                                                                      Page 118
         1        It's just whether or not something is a
         2        designated -- a designated sensitive
         3        place.
         4    BY MR. SWITKES:
         5        Q.     I didn't quite get the analogy about
         6    the oak tree down the street, you want to
         7    explain that one to me?
         8        A.     Your question was if a place can have
         9    a security concern.      Any place could have a
       10     security concern.      My -- my attorney here is a
       11     -- is an Auburn grad and they have a -- they
       12     had a huge security concern with the poisoning
       13     of some trees on the university campus a few
       14     years ago.    So any place can have a security
       15     concern.
       16         Q.     Would you say that some place --
       17     places have higher security risks than others?
       18         A.     Of course.
       19         Q.     And would you agree that a port has a
       20     far greater security concern than you used the
       21     analogy of driving down the street, any
       22     street?
       23                MR. FRIDAY:     Object to form.
       24                THE WITNESS:     Actually I was talking
       25         about the waterway leading to the port


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 119 of
                                     140

                                                                      Page 119
         1        with that analogy, to be fair.          But, yes,
         2        it is -- it is a -- any piece of
         3        infrastructure is certainly a place where
         4        you have -- where you have certain
         5        security precautions, just like the road.
         6    BY MR. SWITKES:
         7        Q.     Have you gone to a sporting event any
         8    time in the last ten years?
         9        A.     Yes.
       10         Q.     Have you encountered that going into
       11     a stadium, they have metal detectors, they
       12     have pat-downs, and they require people to
       13     only carry in Ziploc food bags and they
       14     require every woman to have their pocketbook
       15     checked?
       16                MR. FRIDAY:     Object to form.
       17                THE WITNESS:     Some do; some don't.
       18         That -- not in all cases.
       19     BY MR. SWITKES:
       20         Q.     Which major stadium that you've
       21     attended didn't have all of those procedures?
       22         A.     I'm sorry, you -- you didn't ask me
       23     if I went to a major stadium.         You asked me if
       24     I had attended any sporting events, as I
       25     recall.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 120 of
                                     140

                                                                      Page 120
         1        Q.     I assume that those kind of
         2    procedures aren't at a high school baseball
         3    game.    I'm specifically referring to a
         4    professional sport where it's a major stadium.
         5               Have you experienced going through
         6    the security at a major sporting event like
         7    that?
         8               MR. FRIDAY:     Object to form.
         9               THE WITNESS:     I think in the past ten
       10         years I've been to one football game,
       11         however, I regularly go to the minor
       12         league baseball games, that is a
       13         professional sport and rarely is there any
       14         -- that type of security.
       15     BY MR. SWITKES:
       16         Q.     But the one time that you went was to
       17     what stadium?
       18         A.     It was Jacksonville.
       19         Q.     And you went to go see the
       20     Jacksonville football team?
       21         A.     Jaguars versus Texans.
       22         Q.     And did you go through a security
       23     check similar to what I described previously
       24     which is what I was referring to?
       25         A.     No, I don't recall any magnetometers.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 121 of
                                     140

                                                                      Page 121
         1    They did have someone looking in bags, but
         2    mostly taking away people's outside snacks.
         3        Q.     Did they pat you down?
         4        A.     No.
         5        Q.     Okay.   Are you aware that that's the
         6    NFL protocol at this time?
         7        A.     I'm not aware of their policies and
         8    procedures.
         9        Q.     And would you think that that is
       10     maybe different -- how old are you, sir?
       11         A.     I'm 46.
       12         Q.     So did you ever go to a major
       13     sporting event in your childhood?
       14         A.     Yes.
       15         Q.     Would you say that the security
       16     procedures are very different now than they
       17     were when were you a child?
       18         A.     Absolutely.
       19         Q.     And that's predicated upon the fact
       20     that we've had terrorist acts and threats in
       21     this country that have made many, many venues
       22     more conscious of security than they were when
       23     you were a child?
       24                MR. FRIDAY:     Object to form.
       25                THE WITNESS:     This -- this is true,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 122 of
                                     140

                                                                      Page 122
         1        however, at none of these places do we
         2        merely presume that everyone is a
         3        terrorist.
         4    BY MR. SWITKES:
         5        Q.     I think that's a fair assumption
         6    but --
         7        A.     And terrorists who are attempting to
         8    infiltrate such a place take -- go to great
         9    lengths to conceal their weapons, bombs,
       10     whatever they intend to use to kind of -- to
       11     conduct an attack.      You -- you don't see,
       12     outside of, you know, you -- you don't see a
       13     stealthy terrorist attack by someone
       14     advertising, hey, look, I have a gun, that --
       15     that just doesn't happened.
       16         Q.     Very interesting observation.
       17                Are you aware of the attack at
       18     Parkland High School in Broward County?
       19         A.     I am aware of that fact.
       20         Q.     And are you aware of the individual
       21     who committed that atrocity dressing like a
       22     terrorist?
       23         A.     I'm not -- I am not familiar with his
       24     exact manner of dress that day.
       25         Q.     Do you remember what he was


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 123 of
                                     140

                                                                      Page 123
         1    carrying --
         2        A.     What -- what --
         3        Q.     -- as he went into the school?
         4        A.     I'm sorry?
         5        Q.     Do you remember what he was carrying
         6    as he went into the school?
         7        A.     From what I understand, there was a
         8    duffle bag full of guns which then he produced
         9    a firearm from the duffle bag.
       10         Q.     Okay.   And when he was in the school
       11     did he take out a long rifle?
       12         A.     Yes, he removed it from the
       13     concealing bag and then committed an atrocity.
       14         Q.     And we've had Columbine, correct,
       15     you're aware of that circumstance?
       16         A.     Yes, the gentlemen who concealed
       17     their firearms in their trench coats.
       18         Q.     And you're aware of the fact that --
       19         A.     Well, I'm sorry, can I strike calling
       20     them gentlemen, 'cause they're not.
       21         Q.     Okay.   You're aware of an elementary
       22     school being attacked by another individual in
       23     Connecticut?
       24                MR. FRIDAY:     Objection, object to
       25         form.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 124 of
                                     140

                                                                      Page 124
         1               Go ahead and answer.
         2               THE WITNESS:     Yes, I'm -- I'm aware
         3        of a number of horrific acts by sick, sick
         4        people.
         5    BY MR. SWITKES:
         6        Q.     And certainly one can't tell the
         7    sanity of the individual just by looking at
         8    them, correct?
         9        A.     No, sir, I cannot tell your sanity by
       10     sitting here looking at you anymore than you
       11     can tell mine or someone walking down the
       12     street.
       13         Q.     And, therefore, in this era of many,
       14     many instances of terrorism, I don't have to
       15     go through all of them, there's a heightened
       16     sense of security in public places, especially
       17     where large people -- large amount of people
       18     are going to gather or go through a
       19     thoroughfare; wouldn't that be fair to say?
       20                MR. FRIDAY:     Object to form.
       21                THE WITNESS:     I believe that
       22         Mr. Jefferson said it best when he said
       23         that anyone who would give up essential
       24         liberties for -- and I'm paraphrasing a
       25         bit, but -- but for some temporary sense


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 125 of
                                     140

                                                                      Page 125
         1        of security deserves neither.
         2               No, I don't -- I don't believe that
         3        we give up our First Amendment, Second
         4        Amendment, Fourth Amendment, Article 1,
         5        Section 23; Article 1, Section 12;
         6        Article 1, Section 8, Florida
         7        Constitution, I don't believe we give up
         8        all of those rights because there is some
         9        instability in the world.         In fact, I
       10         think that makes those rights even more
       11         important.
       12     BY MR. SWITKES:
       13         Q.     I believe my question was:        Would you
       14     agree that some areas where large numbers of
       15     people are going to be using a thoroughfare,
       16     security concerns are greater than one would
       17     have in one's own home?
       18                MR. FRIDAY:     Object to form.
       19                THE WITNESS:     No, I take -- I take
       20         the security of my own home very
       21         seriously.     There is no place, I think,
       22         that has a higher security necessity than
       23         my home.     That is part of the castle
       24         doctrine, is it not?
       25     BY MR. SWITKES:


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 126 of
                                     140

                                                                      Page 126
         1        Q.     I think the question presupposes that
         2    there are going to be areas, airports, ports,
         3    stadiums, where there are going to be tens of
         4    thousands of people and one presumes you don't
         5    have that amount of people in your home, would
         6    that be a fair statement?
         7               MR. FRIDAY:     Object to form.
         8               THE WITNESS:     No, there are not tens
         9        of thousands of people in my home.
       10     BY MR. SWITKES:
       11         Q.     And so, therefore, in terms of the
       12     threat assessment, since you were in the
       13     military, certain locations have greater
       14     threat assessments than one's home, wouldn't
       15     that be fair to say?
       16                MR. FRIDAY:     Object to form.
       17                Go ahead.
       18                THE WITNESS:     Depending on the -- on
       19         the location there is a -- there is a full
       20         analysis that goes into that.
       21     BY MR. SWITKES:
       22         Q.     I think that was almost a yes?
       23                MR. FRIDAY:     Object to form.     He's
       24         asked -- he's answered the question.           If
       25         you want to ask it a different way.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 127 of
                                     140

                                                                      Page 127
         1               THE WITNESS:     Yeah, please rephrase
         2        because you're asking about no particular
         3        place at all, you're just saying a place
         4        with a lot of people, does that deserve
         5        more security than your home.         And if
         6        that's the question, then I would say no,
         7        my home gets the utmost security.          So
         8        please re-specify the question.
         9    BY MR. SWITKES:
       10         Q.     I indicated specifically a port, an
       11     airport, a professional football stadium where
       12     large numbers, tens of thousands of people are
       13     going to be assembled, those create unique
       14     terrorist assessment and threats that are much
       15     greater than in one's home, would you agree
       16     with that or not?
       17                MR. FRIDAY:     Object --
       18                THE WITNESS:     Yes.
       19     BY MR. SWITKES:
       20         Q.     There we go.
       21                Do you have police officers that are
       22     members of your organization?
       23         A.     We do not discuss our individual
       24     members.    That is -- that is -- they have, in
       25     Article 1, Section 23, right to privacy in


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 128 of
                                     140

                                                                      Page 128
         1    their association, then through the
         2    organization we assert -- we assert that as
         3    their associational right to privacy and
         4    privilege.
         5        Q.     I didn't ask you the name of any of
         6    your members.     I asked you generically, do you
         7    have law enforcement members of your
         8    organization, yes or no?
         9               MR. FRIDAY:     Objection; asked and
       10         answered.     He's told you he's not going to
       11         give demographics, right of associational
       12         privacy.     Whether or not we have police
       13         officer members is a privileged matter for
       14         the organization under associational
       15         privacy.
       16                MR. SWITKES:     I couldn't disagree
       17         more, Counsel.      If I asked him to identify
       18         somebody by name, that generic question,
       19         there's no way you can instruct him not to
       20         answer, but we're not going to terminate
       21         at this time, we'll take it up.
       22                MR. FRIDAY:     Okay.
       23     BY MR. SWITKES:
       24         Q.     Would you agree that law enforcement
       25     officers are often gun owners?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 129 of
                                     140

                                                                      Page 129
         1        A.     Yes.
         2        Q.     Do you --
         3        A.     Yes, quite often.
         4        Q.     And you would not be surprised at law
         5    enforcement officers being very strong
         6    advocates for Second Amendment rights,
         7    wouldn't that be fair to say?
         8        A.     Many are.
         9               MR. SWITKES:     I'm going to take a
       10         five-minute break and I think we're going
       11         to be close to finish.
       12                MR. FRIDAY:     All right.    Thanks.
       13                Be right back.
       14                (Recess taken.)
       15                MR. SWITKES:     Let's go back on.
       16     BY MR. SWITKES:
       17         Q.     After having reviewed the material
       18     you have reviewed, do you have any particular
       19     complaints about any of the individual
       20     officers that are named in this lawsuit?
       21         A.     Particular --
       22                MR. FRIDAY:     Object to form.
       23                Go ahead and answer.
       24                THE WITNESS:     -- about the individual
       25         officers.     Certainly, their -- their


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 130 of
                                     140

                                                                      Page 130
         1        treatment of our members, their disruption
         2        of our event, and denial of our access to
         3        the pier after they were crystal clear
         4        that no laws had been broken.
         5    BY MR. SWITKES:
         6        Q.     Well, do you know if it was the
         7    officers that closed the pier?
         8        A.     That is -- that is my understanding,
         9    yes.
       10         Q.     Which officer?
       11         A.     I don't know if that's in the
       12     complaint.    I don't recall off the top of my
       13     head.
       14         Q.     And do you know if the pier was
       15     closed for the entire day?
       16         A.     Based on the information I received
       17     it was not closed the entire day.         Once our
       18     members left -- once our members left the park
       19     it was reopened.
       20         Q.     When?   At what time?
       21         A.     I do not know the exact time off the
       22     top of my head.
       23         Q.     Were your members still present when
       24     it was reopened, sir?
       25         A.     From what I understand, we did have a


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 131 of
                                     140

                                                                      Page 131
         1    member who was not involved in the incident
         2    who was present at the time when it was
         3    reopened.
         4        Q.     And who was that?
         5        A.     I'm going to get you that information
         6    as soon as I can pull it up.
         7        Q.     Okay.
         8        A.     I'll submit that through counsel.
         9        Q.     Okay.   I'm not going to wait for
       10     that.
       11         A.     It won't be long.
       12         Q.     You're aware of the fact that
       13     officers many times, when they make arrests,
       14     people cite their innocence?
       15                MR. FRIDAY:     Object to form.
       16                THE WITNESS:     I suppose.
       17     BY MR. SWITKES:
       18         Q.     Are you aware of many times people
       19     give phoney proof of IDs to officers?
       20                MR. FRIDAY:     Object to form.
       21                THE WITNESS:     I think I've seen a
       22         fake ID a time or two when I -- when I did
       23         some extra work as a doorman at the
       24         Houston Rodeo.
       25     BY MR. SWITKES:


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 132 of
                                     140

                                                                      Page 132
         1        Q.     And with regularity people, young
         2    people going into bars seem to have access to
         3    IDs that make them older than they really are?
         4        A.     It's gotten a lot harder now than it
         5    used to be.    The IDs have a lot of
         6    anti-counterfeiting features that didn't exist
         7    decades ago, so that's getting a lot harder to
         8    have a decent ID that -- especially, you know,
         9    that, you know, that would -- that would fool
       10     even a clerk or a doorman.
       11         Q.     Are you aware that officers often
       12     encounter people who say they are doing
       13     something absolutely legal when in fact they
       14     are committing crimes?
       15                MR. FRIDAY:     Object to form.
       16                THE WITNESS:     I -- I'm sure that
       17         happens regularly.
       18     BY MR. SWITKES:
       19         Q.     And are you aware of the fact that
       20     officers oftentimes make an independent
       21     verification of the claims of the individuals
       22     before -- after detaining them until they let
       23     them go?
       24                MR. FRIDAY:     Object to form.
       25                THE WITNESS:     If you've lawfully


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 133 of
                                     140

                                                                      Page 133
         1        detained someone that necessarily means
         2        that you have a suspicion that they're
         3        committing a crime.       Exercising a Second
         4        Amendment fundamental right isn't --
         5        doesn't give rise to reasonable suspicion
         6        that a crime is being committed.
         7               I'm -- I'm sorry, I'm not following
         8        the -- the question if you're asking for
         9        something else.
       10     BY MR. SWITKES:
       11         Q.     Well, the question is pretty simple,
       12     if you're going into your discussion of your
       13     thought process of what is a reasonable
       14     suspicion of an officer.       Officers oftentimes
       15     are faced with unpredictable events and have
       16     to make split-second decisions; are you aware
       17     of that?
       18                MR. FRIDAY:     Object to form.
       19                THE WITNESS:     I am aware.
       20     BY MR. SWITKES:
       21         Q.     And are you aware of the fact that
       22     sometimes the individuals, what appears to be
       23     innocent actions, could in fact be very
       24     dangerous criminal incidents?
       25                MR. FRIDAY:     Object to form.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 134 of
                                     140

                                                                      Page 134
         1               THE WITNESS:     I would say you could
         2        make that observation about anyone doing
         3        anything at anytime.       That doesn't give --
         4        just the fact that someone could
         5        potentially be violating a law doesn't
         6        give rise to an investigatory detention,
         7        stop, arrest or harassment because there's
         8        a hypothetical that it's possible that
         9        someone may be breaking the law or
       10         thinking about breaking the law or maybe
       11         broke a law once in their life.
       12     BY MR. SWITKES:
       13         Q.     Do you think it's possible that
       14     someone who wants to commit a criminal act
       15     could take a fishing rod and put it in the
       16     water and have a weapon and say they're
       17     fishing when their actual purpose is to commit
       18     a crime?
       19                MR. FRIDAY:     Object to form.
       20                THE WITNESS:     I'm not aware of that
       21         ever happening, period.        I've studied
       22         these laws back to the -- back to the
       23         inception of these laws, back to the slave
       24         codes, back to the pre-revolutionary war,
       25         the Antebellum period, again, I've been


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 135 of
                                     140

                                                                      Page 135
         1        certified as an expert on the legislative
         2        history and statutory history behind these
         3        laws, I've researched every case that's
         4        available and every book, every secondary
         5        source, accounts of legislators, their own
         6        books from the 1800s till today, and I'm
         7        aware of no cases where a hunter, a camper
         8        or a fisherman used hunting, camping or
         9        fishing in order to conceal their criminal
       10         intent, beyond the occasional poacher who
       11         was hunting without a license.          But, you
       12         know, the gun had nothing to do with that
       13         other than as a means to fish and game.
       14                So, yeah, your hypothetical, is it
       15         possible?     Many, many things are possible.
       16                Is it reasonable to expect?        I think
       17         not.
       18                MR. SWITKES:     I move to strike as
       19         totally unresponsive but interesting
       20         observation of your knowledge.
       21                MR. FRIDAY:     You asked about his
       22         knowledge but okay.
       23     BY MR. SWITKES:
       24         Q.     Sir, officers are often faced with
       25     circumstances that require there to determine


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 136 of
                                     140

                                                                      Page 136
         1    whether or not criminal activity has occurred,
         2    correct?
         3        A.     I'm sorry, can you repeat that.
         4        Q.     Officers are often faced with
         5    difficult circumstances in determining whether
         6    criminal activity has occurred, wouldn't that
         7    be a generic statement even you can agree to?
         8               MR. FRIDAY:     Object to form.
         9               THE WITNESS:     Certainly.
       10     BY MR. SWITKES:
       11         Q.     And six people on a pier where tens
       12     of thousands of people are going to pass poses
       13     a danger of some kind even you could agree to,
       14     wouldn't you?
       15                MR. FRIDAY:     Object to form.
       16                THE WITNESS:     No, not at all.
       17     BY MR. SWITKES:
       18         Q.     Okay.
       19         A.     I know of no incident where five guys
       20     on a fishing pier with firearms ever caused
       21     any sight of an incident sitting in a park on
       22     a fishing pier just because they were within
       23     eyeshot of -- of a port or --
       24         Q.     Eyeshot?
       25         A.     -- any -- any other sensitive place.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 137 of
                                     140

                                                                      Page 137
         1               I'm sorry?
         2        Q.     You used the term eyeshot?
         3        A.     Yes, you can see it from a certain
         4    place.
         5        Q.     And in terms of eyeshot, how far are
         6    the cruise ships from that pier?         Is it
         7    something you have to really get a pair of
         8    binoculars to observe?
         9        A.     As -- as they pass out of the port
       10     they're not so far, they're not that far from
       11     the pier.    Neither are city buses as they
       12     drive by, neither are cars, people walking
       13     down the street or the other fishermen.
       14         Q.     Do you (inaudible) any buses that
       15     carry 10,000 people?
       16         A.     I'm -- I'm sure it would take a
       17     number of buses passing, but they pass with
       18     much more regularity than cruise ships.
       19                MR. SWITKES:     I have no further
       20         questions, sir.
       21                You have any questions, Counsel?
       22                MR. FRIDAY:     Is Mr. Rosenwald not on?
       23                MR. SWITKES:     No, Mr. Rosenwald is --
       24         has no questions.
       25                MR. FRIDAY:     Okay.   I have no


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 138 of
                                     140

                                                                      Page 138
         1        questions.
         2               MR. SWITKES:     Do you waive or read?
         3               MR. FRIDAY:     We'll read.
         4               MR. SWITKES:     Okay.   I'm ordering a
         5        copy.
         6               MR. FRIDAY:     All right.
         7               MR. SWITKES:     Have a nice weekend.
         8               THE WITNESS:     You as well.
         9               (Deposition was concluded at 4:09
       10         p.m.)
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 139 of
                                     140

                                                                      Page 139
         1                             CERTIFICATE
         2    STATE OF FLORIDA:
                         : SS.
         3    COUNTY OF MIAMI-DADE:
         4          I, SONNIA MARTINEZ, COURT REPORTER AND
              NOTARY PUBLIC, IN AND FOR THE STATE OF FLORIDA
         5    AT LARGE, DO HEREBY CERTIFY THAT SEAN CARANNA
              WAS BY ME FIRST REMOTELY DULY SWORN TO TESTIFY
         6    TO THE WHOLE TRUTH; THAT I WAS AUTHORIZED TO
              AND DID REPORT SAID DEPOSITION IN STENOTYPE;
         7    THAT THE FOREGOING PAGES, NUMBERED FROM 1 TO
              139, INCLUSIVE, ARE A TRUE AND CORRECT
         8    TRANSCRIPT OF MY SHORTHAND NOTES OF SAID
              DEPOSITION.
         9
                       I FURTHER CERTIFY THAT SAID
       10     DEPOSITION WAS TAKEN AT THE TIME AND PLACE
              HEREINABOVE SET FORTH AND THAT THE TAKING OF
       11     SAID DEPOSITION WAS COMMENCED AND COMPLETED AS
              HEREINABOVE SET OUT.
       12
                       I FURTHER CERTIFY THAT I AM NOT AN
       13     ATTORNEY OR COUNSEL OF ANY OF THE PARTIES, NOR
              AM I A RELATIVE OR EMPLOYEE OF ANY ATTORNEY OR
       14     COUNSEL OF ANY PARTY CONNECTED WITH THE
              ACTION, NOR AM I FINANCIALLY INTERESTED IN THE
       15     ACTION.
       16              THE FOREGOING CERTIFICATION OF THIS
              TRANSCRIPT DOES NOT APPLY TO ANY REPRODUCTION
       17     OF THE SAME BY ANY MEANS UNLESS UNDER THE
              DIRECT CONTROL AND/OR DIRECTION OF THE
       18     CERTIFYING REPORTER.
       19              DATED IN MIAMI, MIAMI-DADE COUNTY,
              FLORIDA, THIS 12th DAY OF AUGUST, 2020
       20
       21
       22
       23     -------------------------
              SONNIA MARTINEZ, NOTARY PUBLIC
       24     STATE OF FLORIDA, AT LARGE.
              MY COMMISSION #GG969119
       25     EXPIRES: 03/12/2024

                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-2 Entered on FLSD Docket 02/03/2021 Page 140 of
                                     140

                                                                      Page 140
         1
         2                        CERTIFICATE
         3
         4    THE STATE OF FLORIDA,
         5    COUNTY OF BROWARD.
         6
         7
         8               I hereby certify that I have read the
         9    foregoing deposition by me given, and that the
       10     statements contained herein are true and
       11     correct to the best of my knowledge and
       12     belief, with the exception of any corrections
       13     or notations made on the errata sheet, if one
       14     was executed.
       15
       16                Dated this _____ day of ___, 2020.
       17
       18
       19
       20
       21
       22                           __________________________
       23                           (Deponent's name)
       24
       25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
